               Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 1 of 94




     José de Jesús Rivera, SBN 004604
 1
     MILLER, PITT, FELDMAN
 2    & McANALLY, P.C.
     2800 North Central Avenue,
 3   Suite 840
 4   Phoenix, AZ 85004-1069
     (602)266-5557; Fax (602)266-2223
 5   jrivera@mpfmlaw.com
 6
 7   Attorney for Plaintiff Tolleson Union High School District
     Additional Counsel on Signature Page
 8
 9
                                 UNITED STATES DISTRICT COURT
10                                    DISTRICT OF ARIZONA
11                                      PHOENIX DIVISION

12                                                    Case No.:
      Tolleson Union High School District,
13
14                  Plaintiff,                                PLAINTIFF’S ORIGINAL
      - vs -                                                       COMPLAINT
15
16    Juul Labs, Inc.,

17                  Defendant.                               JURY TRIAL DEMANDED
18
19
20
21
22
23
24
25
26
27


                                                  1
                    Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 2 of 94




 1                                                              Table of Contents
 2
     I.      NATURE OF THE CASE ......................................................................................................... 4
 3
     II. PARTIES ...................................................................................................................................... 7
 4
     III.        JURISDICTION AND VENUE ............................................................................................ 7
 5   IV.         FACTUAL ALLEGATIONS ................................................................................................ 8
 6        A. JUUL is Created to Bring Tobacco Use to a New Level of Accessibility ....................... 8
 7        B. Regulatory Landscape for E-Cigarettes.............................................................................. 10
 8
          C. E-Cigarette Use Presents Severe Physical and Mental Health Risks, Particularly to
 9        Youth .............................................................................................................................................. 11
10        D. JUUL’s E-Cigarette and Nicotine Juice “JUULpods” ...................................................... 16
11
             1. JUUL Designed Its E-Cigarette and Nicotine Juice to Target Youth ......................... 19
12           2. JUUL Misrepresented and Concealed the True Design of its E-Cigarettes and
13           JUULpods, Including Their Highly-Addictive Nature and the Amount of Nicotine
             Delivered .................................................................................................................................... 24
14
          E. JUUL’s Marketing Campaign .............................................................................................. 32
15
             1. JUUL Learns from Big Tobacco and Employs Youth-Oriented Marketing Tactics
16
             Prohibited for Manufacturers of Combustible Cigarettes .................................................... 32
17           2. JUUL Uses Social Media to Inundate Youth ................................................................. 38
18           3. JUUL’s Point-of-Sale Advertising .................................................................................. 44
19           4. JUUL’s Youth-Oriented Flavoring.................................................................................. 45
20           5. JUUL Attempts to Rewrite History ................................................................................. 50

21           6. JUUL’s Marketing was Deceptive and Failed to Warn of the Risks Associated with
             Use of its E-cigarette and JUULpods ..................................................................................... 53
22
          F. JUUL Targets Schools .......................................................................................................... 54
23
          G. JUUL’s Illegal Conduct Gives Rise to a Youth E-cigarette Epidemic and Puts a
24        Generation at Risk......................................................................................................................... 56
25
          H. Schools Are Uniquely and Disproportionately Harmed by JUUL’s Conduct ............... 59
26
          I. JUUL Has Experienced Extraordinary Financial Success at the Expense of America’s
27        Youth, Parents, and Educators..................................................................................................... 63


                                                                                  2
                Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 3 of 94




       J. Government Investigations and Regulatory Actions Seek to Hold JUUL Accountable
 1
       and Combat the Teen JUUL Epidemic....................................................................................... 65
 2
       K. The FDA Issues a Warning Letter Outlining JUUL’s Deceptive Marketing and
 3     Targeting of Schools..................................................................................................................... 67
 4   V. CAUSES OF ACTION............................................................................................................. 70
 5   VI.     PRAYER FOR RELIEF ....................................................................................................... 92
 6   VII.    DEMAND FOR JURY TRIAL ........................................................................................... 93
 7   ///
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                                                          3
                Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 4 of 94




            Plaintiff Tolleson Union High School District (“Plaintiff” or “Tolleson Union”)
 1
 2   respectfully submits this Complaint against defendant Juul Labs, Inc. (“JUUL” or
 3   “Defendant”). Plaintiff alleges the following upon personal knowledge as to itself and its
 4
     own acts and upon information and belief as to all other matters based on the investigation of
 5
     counsel.
 6
 7    I.    NATURE OF THE CASE
 8          1.      Nicotine use and addiction has horribly and irreparably impacted countless
 9
     lives. Years ago, cigarette manufacturers marketed their products as trend-setting and
10
11   relatively harmless, and they developed a strategy of marketing traditional cigarettes to

12   youth. Cigarette advertising depicted smokers as cool and attractive, the type of people
13
     America’s youth aspired to be. Cigarette manufacturers knew that teenagers were
14
     particularly susceptible to becoming addicted to nicotine, and that addicting a 14-year old to
15
16   smoking gained a customer for decades, potentially. From concealed studies later made

17   public through litigation, and after countless deaths, Americans learned that smoking
18
     traditional cigarettes was highly addictive and posed serious health hazards.
19
            2.      Over time, a stigma grew around smoking traditional cigarettes. Laws
20
21   prohibiting indoor smoking proliferated, protecting the non-smoking public from the dangers
22   and unpleasantness of second-hand smoke, and forcing smokers to take their breaks outside.
23
     Finally, cigarette smoking was on a serious decline. However, the addictive nature of
24
     nicotine continued to present an economic opportunity to those willing to exploit the
25
26   economics of addiction.
27


                                                    4
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 5 of 94




            3.     Though not alone in pursuing development of electronic cigarettes, JUUL did
 1
 2   so with a proven and familiar strategy. Taking a page from big tobacco’s playbook, JUUL,
 3   in concert with its advertising agencies and others, developed a product and marketing
 4
     strategy that sought to portray its e-cigarette products as trend-setting, stylish and used by the
 5
     type of people teenagers aspire to be. JUUL used advertisements eerily similar in scheme
 6
 7   and content to those used decades ago by traditional cigarette manufacturers before they
 8   were banned for targeting youth. JUUL also used more modern methods of marketing
 9
     through social media where teenagers, especially, hang out. In particular, JUUL enlisted the
10
11   services of social media “influencers”—social media personalities with large followings

12   (“Social Media Influencers”)—to promote JUUL’s products. Similarly, JUUL developed an
13
     “affiliate program,” paying third parties (“JUUL Affiliates”) to refer potential customers to
14
     JUUL’s website while forbidding the JUUL Affiliates from disclosing their affiliation with
15
16   JUUL, cultivating a convincing but misleading appearance of organic growth of “cool.”

17          4.     JUUL spent liberally when marketing directly to students. Through
18
     “education” programs at schools, JUUL employees and agents sought to raise awareness
19
     among students of JUUL’s flavored, low-irritation, nicotine products. JUUL used both its
20
21   own employees and hired consultants to speak to students. At one point, it appears JUUL
22   sponsored a summer camp for kids, ranging in age from third graders to seniors in high
23
     school, in order to collect data on the camp’s participants.
24
            5.     JUUL designed its products to appeal aesthetically to youth and used
25
26   marketing tactics long ago banned for manufacturers of combustible cigarettes. But that
27   wasn’t enough. JUUL also, since launching its product in 2015, has misrepresented material


                                                     5
                Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 6 of 94




     facts regarding its products and their effects on users. Specifically, JUUL has
 1
 2   misrepresented the amount of nicotine a JUUL device delivers to a user’s bloodstream and
 3   the increased risk of nicotine addiction and other severe health consequences the higher-
 4
     than-disclosed nicotine levels present. JUUL created a misleading impression that its
 5
     products were a “healthy” alternative to smoking.
 6
 7          6.      As a result of JUUL’s youth-targeted marketing and misrepresentations about
 8   its products, JUUL has succeeded in addicting a new generation of youth to nicotine.
 9
     Nicotine use among America’s youth is rising sharply. With JUUL as the dominant market-
10
11   leader, e-cigarette use increased 78% among high-school students and 48% among middle-

12   school students from 2017 to 2018. The U.S. Food and Drug Administration (“FDA”)
13
     Commissioner called these results “astonishing.” The Secretary of the U.S. Department of
14
     Health and Human Services, Alex Azar, recently stated at a press conference: “We have never
15
16   seen use of any substance by America’s young people rise as rapidly as e-cigarette use is

17   rising.”
18
            7.      While parents, teachers, health care practitioners, and federal and local
19
     governments have been combatting the spreading wildfire of teen vaping that JUUL has
20
21   ignited, school districts have been uniquely and disproportionately impacted. Educators are
22   being forced to spend significant resources to combat, police, and try to prevent the illegal
23
     and unhealthy use of JUUL products by underaged students. JUUL use at school creates
24
     enormous distractions for students and detracts from educators’ limited time and resources to
25
26   educate their student population generally. Schools have installed sensors in bathrooms,
27   removed bathroom doors, and banned USB flash drives, to name just a few of the steps


                                                     6
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 7 of 94




     taken. More action is needed, as those measures do not even address the underlying
 1
 2   epidemic of nicotine addiction.
 3          8.     JUUL’s conduct has created a public nuisance of underage vaping across
 4
     America, including within Plaintiff’s School District, and is forcing Plaintiff to spend
 5
     significant time, money, and human resources to combat this nuisance to try to preserve its
 6
 7   core mission of educating students.
 8          9.     This action seeks to hold JUUL accountable for its tortious and illegal conduct,
 9
     acting in concert with others, including creating and maintaining a public nuisance causing
10
11   harm to Plaintiff.

12    II.   PARTIES
13
            10.    Organized in 1914, Tolleson Union includes six high schools with nearly
14
     12,000 students. Plaintiff is committed to developing the potential of all students, staff, and
15
16   community. Plaintiff’s offices are located on West Van Buren Street in Tolleson, Maricopa

17   County, Arizona.
18
            11.    Defendant JUUL is a Delaware corporation, having its principal place of
19
     business in San Francisco, California. JUUL originally operated under the name PAX Labs,
20
21   Inc. In 2017, it was renamed Juul Labs, Inc. JUUL manufactures, designs, sells, markets,
22   promotes and distributes JUUL e-cigarettes and JUULpods.
23
     III.   JURISDICTION AND VENUE
24
            12.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a). The
25
26   amount in controversy exceeds $75,000, exclusive of interest and costs, and Plaintiff and
27   Defendant are each citizens of different states.


                                                    7
                 Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 8 of 94




             13.     This Court also has subject matter jurisdiction under 28 U.S.C. 1331 and 28
 1
 2   U.S.C. § 1367.
 3           14.     This Court has personal jurisdiction over Plaintiff because Plaintiff resides in
 4
     Maricopa County and is a citizen of the State of Arizona.
 5
             15.     This court has personal jurisdiction over Defendant because it does business in
 6
 7   the District of Arizona and has sufficient minimum contacts with this District. Defendant
 8   intentionally avails itself of the markets through the promotion, marketing, and sale of the
 9
     products at issue in this lawsuit to render the exercise of jurisdiction by this Court
10
11   permissible under Arizona law and the United States Constitution. Furthermore, a

12   substantial part of the events giving rise to the claims occurred in this judicial district.
13
             16.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)
14
     because a substantial part of the events giving rise to the claims occurred in this judicial
15
16   district.

17   IV.     FACTUAL ALLEGATIONS
18
             A.      JUUL is Created to Bring Tobacco Use to a New Level of Accessibility
19
             17.     In 2004, Adam Bowen and James Monsees were graduate students pursuing
20
21   master’s degrees in product design at Stanford. Both were smokers at the time. One night,

22   during a smoke break, an idea was born for the pair’s thesis presentation. After interviewing
23
     fellow smokers on what they liked and disliked about smoking traditional combustible
24
     cigarettes, Bowen and Monsees presented on, what they called, “the national future of
25
26   smoking.” That presentation would ultimately lead to the formation of JUUL and the pair’s

27


                                                      8
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 9 of 94




     now multi-billion-dollar success in the e-cigarette industry. Bowen and Monsees are Chief
 1
 2   Technology Officer and Chief Product Officer, respectively, at JUUL.
 3         18.    In later discussing his motivations behind developing vaporizers and e-
 4
     cigarettes, Monsees said he felt there was a “large opportunity for technology to … deliver
 5
     solutions that refresh the magic and luxury of the tobacco category.” Monsees saw
 6
 7   opportunity “for products that speak directly to those consumers who aren’t perfectly aligned
 8   with traditional tobacco products,” i.e., consumers who were not current smokers. The goal
 9
     was to “recreate the ritual and elegance that smoking once exemplified [and] remove
10
11   tobacco’s social stigma and public adversity while bringing tobacco use to a new level of

12   accessibility.” Monsees saw the development of “great new offerings in the tobacco space”
13
     as “new experiences that preserve the wonder and elegance of smoking.” “As smokers,
14
     [Bowen and Monsees] knew a true alternative to cigarettes would have to offer a nicotine
15
16   level found in no other alternative on the market.”

17         19.    Bowen and Monsees founded Ploom in 2007, then sold the Ploom name to
18
     Japan Tobacco Inc.—the world’s third largest tobacco company—in 2015. The pair
19
     renamed their company Pax Labs Inc. In 2017, the company was renamed Juul Labs, Inc.
20
21         20.    From inception, JUUL has exploited regulatory inaction to design,
22   manufacture, market, and sell highly-addictive nicotine products to youth through a youth-
23
     oriented marketing campaign and its parade of misstatements and omissions (see infra,
24
     §§IV.E-F).
25
26
27


                                                   9
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 10 of 94




            B.    Regulatory Landscape for E-Cigarettes
 1
 2          21.   In 2009, Congress enacted the Family Smoking Prevention and Tobacco

 3   Control Act (“Tobacco Control Act”) as an amendment to the Federal Food, Drug, and
 4
     Cosmetic Act. That amendment put oversight of the manufacture, marketing, distribution,
 5
     and sale of cigarettes, cigarette tobacco, roll-your-own tobacco, and smokeless tobacco
 6
 7   products within the FDA’s purview. The Tobacco Control Act also gave the FDA the

 8   authority to “deem” other “tobacco products” within its authority.
 9
            22.   In May 2016, the FDA issued a final deeming rule, effective August 8, 2016,
10
     that deemed electronic nicotine delivery systems (“ENDS”)—which includes e-cigarettes
11
12   and the nicotine juices they use—subject to the FDA’s regulatory authority. Under the rule,
13   years of regulatory and legislative requirements in place for combustible cigarettes became
14
     applicable to e-cigarettes. Those regulations included, among other things, that new tobacco
15
     products could be marketed only after FDA review.
16
17          23.   However, as acting director of the FDA Dr. Norman Sharpless recently
18   testified:
19
            FDA’s initial compliance policy for premarket review stated that the Agency
20          did not intend to enforce the requirements of premarket review against
21          manufacturers of newly-regulated new tobacco products that were on the
            market as of August 8, 2016, as long as they submitted applications seeking
22          marketing authorization within specific timeframes. As a result, FDA
            anticipated that many ENDS products would remain on the market without
23
            premarket authorization for up to three years.”
24
            24.   The FDA gave JUUL and other e-cigarette manufacturers until 2022 to submit
25
26   a premarket tobacco application (“PMTA”). After public health and medical groups,

27   including the American Academy of Pediatrics, filed suit, Judge Grimm in the United States


                                                  10
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 11 of 94




     District Court for the District of Maryland ordered the FDA to move up the deadline to May
 1
 2   2020.
 3           25.   JUUL has not submitted a PMTA for its e-cigarettes or JUULpods. Because
 4
     federal regulation requires FDA approval prior to the marketing of any e-cigarette, as Dr.
 5
     Sharpless recently testified: “All ENDS products currently on the market are illegal. They
 6
 7   have not been reviewed by the FDA.”
 8           C.    E-Cigarette Use Presents Severe Physical and Mental Health Risks,
 9                 Particularly to Youth

10           26.   All leading health authorities support the three major conclusions of a 1988
11
     report by the Surgeon General of the United States regarding nicotine and tobacco:
12
                       a. Cigarettes and other forms of tobacco are addictive;
13
14                     b. Nicotine is the drug in tobacco that causes addiction; and

15                     c. The physiological and behavioral processes that determine tobacco
                          addiction are similar to those that determine heroin and cocaine
16
                          addiction.
17
             27.   Nicotine fosters addiction through the brain’s “reward” pathway. A stimulant
18
19   and a relaxant, nicotine affects the central nervous system; increases blood pressure, pulse,

20   and metabolic rate; constricts blood vessels of the heart and skin and causes muscle
21
     relaxation. When nicotine is inhaled it enters the bloodstream through membranes in the
22
     mouth and upper respiratory tract and through the lungs. Once nicotine in the bloodstream
23
24   reaches the brain, it binds to receptors, triggering a series of physiologic effects in the user
25   that are perceived as a “buzz” that includes pleasure, happiness, arousal, and relaxation of
26
     stress and anxiety. These effects are caused by the release of dopamine, acetylcholine,
27


                                                     11
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 12 of 94




     epinephrine, norepinephrine, vasopressin, serotonin, and beta endorphin. With regular
 1
 2   nicotine use, however, these feelings diminish and the user must consume increasing
 3   amounts of nicotine to achieve the same pleasurable effects. 1
 4
            28.    The neurological changes caused by nicotine create addiction. Repeated
 5
     exposure to nicotine causes neurons in the brain to adapt to the action of the drug and return
 6
 7   brain function to normal. This process, called neuroadaptation, leads to the development of
 8   tolerance in which a given level of nicotine begins to have less of an effect on the user. 2
 9
            29.    Once a brain is addicted to nicotine, the absence of nicotine causes compulsive
10
11   drug-seeking behavior, which, if not satisfied, results in withdrawal symptoms including

12   anxiety, tension, depression, irritability, difficulty in concentrating, disorientation, increased
13
     eating, restlessness, headaches, sweating, insomnia, heart palpitations and tremors, and
14
     intense cravings for nicotine. Though smokers commonly report pleasure and reduced anger,
15
16   tension, depression and stress after smoking a cigarette, many of these effects are actually

17   due to the relief of unpleasant withdrawal symptoms that occur when a person stops smoking
18
     and deprives the brain and body of nicotine. Studies have found that most smokers do not
19
     like smoking most of the time but do so to avoid withdrawal symptoms. 3
20
21
22
23   1 Benowitz, Pharmacology of Nicotine: Addiction, Smoking-Induced Disease, and
     Therapeutics, Annu. Rev. Pharmacol. Toxicol. 49: 57–71 (2009), available at
24
     www.ncbi.nlm.nih.gov/pmc/articles/PMC2946180/.
     2 Id.
25
     3 Rigotti, Strategies to Help a Smoker Who is Struggling to Quit, JAMA 308 (15): 1573–
26   1580 (2012), available at www.ncbi.nlm.nih.gov/pmc/articles/PMC4562427/; Paolini & De
27   Biasi, Mechanistic insights into nicotine withdrawal, Biochem. Pharmacol. 82(8): 996–1007
     (2011), available at www.ncbi.nlm.nih.gov/pmc/articles/PMC3312005/.

                                                     12
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 13 of 94




            30.    JUUL e-cigarettes and JUULpods deliver toxins and carcinogens that are
 1
 2   dangerous to their users. Those dangers are particularly pronounced for teenage users. As
 3   former FDA Commissioner David Kessler aptly put it: “A long and tragic history has taught
 4
     us that nicotine addiction often begins as a pediatric disease.” One peer-reviewed study
 5
     found that “[y]oung adults who use electronic cigarettes are more than four times as likely to
 6
 7   begin smoking tobacco cigarettes within 18 months as their peers who do not vape.”4
 8          31.    Nicotine is a toxic chemical associated with cardiovascular, reproductive, and
 9
     immunosuppressive problems. Nicotine adversely affects the heart, eyes, reproductive
10
11   system, lungs, and kidneys. Exposure to nicotine produces an increased risk of Coronary

12   Vascular Disease, which occurs when the major blood vessels that supply your heart with
13
     blood, oxygen and nutrients become damaged or diseased, by producing acute myocardial
14
     ischemia; as well as an increased risk of peripheral arterial disorders, in which narrowed
15
16   arteries reduce blood flow to your limbs.

17          32.    Research has also shown that e-cigarette users are at an increased risk of
18
     strokes and heart attacks, 5 including blood pressure and arterial stiffness, which increases the
19
20
     4 Primack et al., Initiation of Traditional Cigarette Smoking after Electronic Cigarette Use
21   Among Tobacco-Naïve US Young Adults, Am. J. Med. Vol. 131, Issue 4, 443.el-443.e9 (Apr.
22   2018), available at www.amjmed.com/article/S0002-9343(17)31185-3/fulltext.
     5 E-cigarettes linked to higher risk of stroke, heart attack, diseased arteries, American Stroke

23   Association News Release, Abstract 9, Session A2, (Jan. 30, 2019),
     http://newsroom.heart.org/news/e-cigarettes-linked-to-higher-risk-of-stroke-heart-attack-
24
     diseased-arteries; Vindhyal et al., Impact on cardiovascular outcomes among e-cigarette
25   users: a review from National Health Interview Surveys, Journal of the American College of
     Cardiology, Vol. 73, Iss. 9, Suppl. 2, (March 2019), available at
26   www.onlinejacc.org/content/73/9_Supplement_2/11; Ndunda & Muutu, International Stroke
27   Conference, 2019 Oral Abstracts, Community/Risk Factors: Electronic cigarette use is
     associated with a higher risk of stroke, Vol. 50, Suppl. 1, Abst. 9 (2019), available at

                                                    13
               Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 14 of 94




     risk for strokes and heart attacks. 6 Other than its use as a stimulant, nicotine’s only other
 1
 2   known use is as an insecticide. 7 Ironically, it has been banned as a pesticide in the U.S. since
 3   2014. 8
 4
               33.   Nicotine exposure during adolescence is associated with “deficits in working
 5
     memory, attention, and auditory processing, as well as increased impulsivity and anxiety
 6
 7   [and] increase[ed] addiction liability for other drugs.”9 The same research paper noted:
 8             Peters et al. examined neural responses to anticipation of financial reward in
 9             adolescent smokers (age 14 years) and found that they had smaller neural
               responses in the ventral striatum and midbrain compared to matched non-
10             smoking controls. Moreover, the reduced response showed a clear-cut
11             relationship with the frequency of smoking. These findings suggest that
               adolescent smokers display a hypo-responsivity to the anticipation of non-drug
12             reward (i.e., financial reward) relative to non-smokers, and this hypo-
               responsivity becomes more severe with increased smoking. There is also
13
               evidence that adolescents who smoke ≤5 cigarettes per day display attenuated
14             responses to other non-drug rewards, including pleasurable food images,
               relative to non-smokers, in areas including the insula and inferior frontal
15             region. The implication of both these studies is that the use of extremely
16             rewarding drugs, such as nicotine, may decrease the perception of the
               pleasure obtained from non-drug rewards. Furthermore, the fact that this
17
18   www.ahajournals.org/doi/10.1161/str.50.suppl_1.9; Bhatta & Glantz, Electronic Cigarette
     Use and Myocardial Infarction Among Adults in the US Population Assessment of Tobacco
19   and Health, Journal of the American Heart Association, Vol. 8, No. 12 (2019), available at
20   www.ahajournals.org/doi/10.1161/JAHA.119.012317.
     6 Vlachopoulos et al., Electronic Cigarette Smoking Increases Aortic Stiffness and Blood
21   Pressure in Young Smokers, J. Am. Col.1 Cardiol. 67:2802-2803 (Sep. 10, 2017), available
22   at www.sciencedaily.com/releases/2017/09/170910232512.htm; Thompson, Vaping May
     Hurt the Lining of Your Blood Vessels, WebMD HealthDay Reporter (May 28, 2019),
23   www.webmd.com/mental-health/addiction/news/20190528/vaping-may-hurt-the-lining-of-
     your-blood-vessels#1 (last visited Sep. 12, 2019).
24   7 Mishra et al., Harmful Effects of Nicotine, Indian J. Med. Paediatr. Oncol. 2016 Jan-Mar

25   36(1): 24-31 (2015).
     8 Id.
26   9 England et al., Developmental toxicity of nicotine: A transdisciplinary synthesis and

27   implications for emerging tobacco products, Neurosci Biobehav Rev. 2017 Jan.; 72: 176-
     189, available at https://ncbi.nlm.nih.gov.pmc/articles/PMC5965681/pdf/nihms837061.pdf.

                                                     14
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 15 of 94




            was demonstrated in young- and light-smoking teens indicates that such
 1
            changes in the brain occur in early phases of smoking. 10
 2
            34.    Additional evidence suggests that nicotine can affect an adolescent’s
 3
 4   neurological development and that adolescents are more vulnerable to nicotine addiction. 11

 5   “[N]icotine exposure during vulnerable periods of brain and lung development can have
 6
     lasting detrimental effects….”12 In particular, “[s]moking cigarettes during adolescence has
 7
     been associated with lasting cognitive and behavioral impairments, including effects on
 8
 9   working memory and attention and reduced prefrontal cortex activation….”13 There is

10   “compelling … evidence that nicotine exposure during adolescence causes both long-term
11
     structural and functional changes in the brain.”14
12
            35.    JUUL’s defective design also puts e-cigarette users, particularly adolescents or
13
14   young adults with developing brains, at an increased risk of experiencing seizures, and
15   presents a risk of users inadvertently swallowing the nicotine juice in the JUULpods. 15 The
16
     FDA is currently investigating reports of youth and young adults who are experiencing
17
18   seizures following the use of e-cigarettes.

19   10 Id. (internal citations omitted; emphasis added).
20
     11 Arain et al., Maturation Of The Adolescent Brain, Neuropsychiatric Disease and
     Treatment, 9:449-461 (Apr. 25, 2013) available at https://doi.org.10.2147.NDT.S39776;
21   England et al., Nicotine and the Developing Human: A Neglected Element in the Electronic
22   Cigarette Debate, Am J Prev Med. 2015 August; 49(2): 286-293, available at
     https://ncbi.nlm.nih.gov/pmc/articles/PMC4594223.
23   12 England et al., Nicotine and the Developing Human: A Neglected Element in the

     Electronic Cigarette Debate, Am J Prev Med. 2015 August; 49(2): 286-293, available at
24
     https://ncbi.nlm.nih.gov/pmc/articles/PMC4594223.
     13 Id.
25
     14 Id.
26   15 As discussed below, see infra ¶¶43-44, JUULpods are the component that contains

27   JUUL’s patented nicotine juice and are inserted into the e-cigarette device, which heats the
     liquid to create the aerosol that the user inhales.

                                                    15
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 16 of 94




            36.    Moreover, because vaping introduces foreign substances into the lungs,
 1
 2   prolonged use of vaping products is believed to produce chronic obstructive pulmonary
 3   disease—a chronic inflammatory lung disease that causes obstructed airflow from the lungs,
 4
     with symptoms including difficulty breathing and wheezing—just like traditional cigarette
 5
     smoking. Vaping also triggers immune responses associated with inflammatory lung
 6
 7   diseases.
 8          37.    Public health authorities have concluded that e-cigarettes are particularly
 9
     unsafe for anyone under age 26. 16
10
11          D.     JUUL’s E-Cigarette and Nicotine Juice “JUULpods”

12          38.    Although big tobacco companies had sought to replicate their success with
13   traditional, combustible cigarettes in an electronic cigarette for years, the e-cigarette market
14
     began to take substance in 2010. In 2010, NJoy, an Arizona based company, became the
15
     industry’s first darling. By 2013, e-cigarettes had grown to a $1.7-billion-a-year business.
16
17   NJoy’s mistake, however, was marketing an e-cigarette product that looked nearly identical
18   to a traditional cigarette. The stigma that came with being a smoker at the time stymied
19
     NJoy’s sales and the company filed for bankruptcy in 2016.
20
21          39.    JUUL, operating as Ploom at the time, had also launched an e-cigarette product

22   in 2010. JUUL’s product resembled a fountain pen. JUUL’s design failed to take off and
23
     drew only modest revenues: $30 million by 2015. To attain the multi-billion-dollar success
24
     of traditional cigarettes, which Monsees has described as an “amazing product” and “the
25
26   16U.S Surgeon General and the U.S. Centers for Disease Control and Prevention, Office on
27   Smoking and Health, Know The Risks: E-cigarettes and Young People, https://e-
     cigarettes.surgeongeneral.gov/ (last visited September 30, 2019).

                                                    16
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 17 of 94




     most successful consumer product of all time,” JUUL knew it had to switch gears. The gear
 1
 2   JUUL chose was not new. Rather, JUUL sought to replicate the financial success of
 3   traditional cigarettes by using the same playbook big tobacco used: design a product
 4
     attractive to youth, market it directly to youth, and misrepresent or conceal its adverse health
 5
     effects, thereby gaining customers for life.
 6
 7          40.     To do that, JUUL went straight to the source: tobacco industry product and
 8   marketing documents made public under big tobacco’s landmark settlements with
 9
     government officials and injured smokers. According to Monsees, tobacco industry
10
11   documents “became a very intriguing space for us to investigate because we had so much

12   information that you wouldn’t normally be able to get in most industries. And we were able
13
     to catch up, right, to a huge, huge industry in no time. And then we started building
14
     prototypes.”
15
16          41.     Among those tobacco industry documents were documents concerning the

17   process to manipulate nicotine pH to maximize the delivery of nicotine while minimizing
18
     “throat hit,” i.e., irritation, to appeal to youth and non-smokers. JUUL also hired former big
19
     tobacco research and design personnel to help develop JUUL’s products.
20
21          42.     With the help of the big tobacco playbook on addicting young consumers to
22   nicotine in hand, JUUL, then Pax Labs, launched its current design in 2015. Knowing it
23
     needed a product design that would avoid the stigma associated with smoking traditional
24
     cigarettes and ultimately appeal to youth, JUUL’s revamped product resembled a device
25
26   commonly found at schools and in backpacks across the country: a USB flash drive. A user
27   can even charge it in a computer USB drive. JUUL’s e-cigarettes are small enough to fit in


                                                    17
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 18 of 94




     the user’s hand—making it easier for students to conceal their use—and come in stylish
 1
 2   designs and colors.
 3          43.    Each JUUL product has two components: the e-cigarette and the pod. First,
 4
     the e-cigarette holds the battery and temperature regulation system. The thin, rectangular e-
 5
     cigarette is made up of an aluminum shell, a battery, a magnet for the USB-charger, a circuit
 6
 7   board, an LED light, and a pressure sensor.
 8          44.    Second, there’s the pod, marketed as “JUULpods.” JUUL claims that each pod
 9
     contains 0.7 milliliters of JUUL’s patented juice made up of nicotine, glycerol and propylene
10
11   glycol, benzoic acid, and flavorants. JUULpods come in sweet flavors including mango,

12   fruit medley, “cool” mint, “cool” cucumber and crème brulee. The pod is inserted into the
13
     end of the e-cigarette device. When the device senses the movement of air, i.e., the user
14
     sucking air through it, the liquid is then heated up, creating a vapor, which quickly dissolves
15
16   into the air. JUUL describes the e-cigarette as an “easy to use vaporizer.” Unlike the

17   distinct odor produced by cigarette smoke, the odor emitted from a JUUL e-cigarette is a
18
     reduced aerosol with little or no odor.
19
20
21
22
23
24
25
26
27


                                                   18
              Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 19 of 94




                   1.     JUUL Designed Its E-Cigarette and Nicotine Juice to Target Youth
 1
 2           45.   JUUL e-cigarettes’ physical design is sleek, stylish, and easily concealed. In

 3   combination with JUUL’s deceptive marketing, discussed below, the e-cigarette’s design
 4
     portrayed the device as a “must have” tech product, not a life-threatening, nicotine-delivery
 5
     device. The small USB-shaped design enables users to conceal the e-cigarette or, if not
 6
 7   concealed, the device is often mistaken for a USB flash drive. The JUUL’s battery indicator

 8   light also gratuitously flashes in “party mode” when the user shakes the device. That feature
 9
     is not necessary to the proper functioning of the device and intended solely to make the
10
     product appeal to youth.
11
12           46.   In addition to a design that would appeal to youth, JUUL developed a
13   proprietary way of delivering nicotine, by mixing nicotine with a chemical called benzoic
14
     acid to produce nicotine salts. JUUL also increased the nicotine “kick” by purportedly using
15
     up to 5% nicotine, compared to previous e-cigarette products containing 1%-2% of nicotine
16
17   that had not been treated with acids. The result is a quicker, stronger, and more palatable
18   delivery of nicotine. The cigarette industry has long known that “nicotine is the addicting
19
     agent in cigarettes” and that “nicotine satisfaction is the dominant desire” of nicotine
20
21   addicts. 17

22           47.   Indeed, cigarette companies spent decades manipulating nicotine in order to
23
     foster and maintain addiction in their customers. For example, R.J. Reynolds Tobacco
24
     Company (“RJR”) developed and patented nicotine salt additives such as nicotine benzoate
25
26   17 Tobacco Industry Quotes on Nicotine Addiction,
27   https://www.ok.gov/okswat/documents/Tobacco%20Industry%20Quotes%20on%20Nicotine
     %20Addiction.pdf (last visited Sep. 12, 2019).

                                                    19
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 20 of 94




     to increase nicotine delivery in cigarette smoke. As detailed in an RJR memorandum titled
 1
 2   “Cigarette concept to assure RJR a larger segment of the youth market,” manipulating the pH
 3   of nicotine was expected to give cigarettes an “additional nicotine ‘kick.’” 18 This kick was
 4
     attributed to increased nicotine absorption associated with lower pH. 19
 5
            48.    JUUL leveraged the RJR research and conclusions to produce an increased
 6
 7   nicotine kick, and thereby fueling increased use and sales of JUUL e-cigarettes. JUUL’s
 8   U.S. patent No. 9,215,895 (the “’895 patent”) details how “certain nicotine salt formulations
 9
     provide satisfaction in an individual superior to that of free base [i.e., non-salt form,]
10
11   nicotine, and more comparable to the satisfaction in an individual smoking a traditional

12   cigarette.”20 The patent states: “the peak concentration of the nicotine in the blood and total
13
     amount of nicotine delivered appears comparable to a traditional cigarette.”
14
            49.    To illustrate its claims, JUUL submitted charts with its ‘895 patent to show that
15
16   its nicotine salts with a 4% benzoic acid solution closely match the amount of nicotine

17   delivered into the bloodstream by a Pall Mall cigarette. As the chart indicates, a 4% solution
18
     of benzoic acid nicotine salt causes a higher (15 ng/mL) peak nicotine-blood concentration
19
     than a Pall Mall Cigarette (11 ng/mL).
20
21
22
23
24   18 Id.
25   19 Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, Nicotine
     Psychopharmacology, Handb Exp Pharmacol 192:29–60 (Oct. 13, 2010), available at
26   www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/.
     20 U,S. Patent No. 9,215,895 (filed Oct. 10, 2014),
27
     https://patents.google.com/patent/US9215895B2/en (last visited September 5, 2019).

                                                     20
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 21 of 94




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12          50.    JUUL’s manipulation of the concentration of benzoic acid and use of nicotine
13   salts allows JUUL to increase the potency of the nicotine in its JUULpods while reducing
14
     “throat-hit” or irritation. Benzoic acid reduces the pH of solutions of nicotine, an alkali with
15
16   a pH of 8.0 in its unadulterated, freebase form. This reduction in pH converts naturally-

17   occurring unprotonated nicotine, which causes irritation in the throat and respiratory tract, to
18
     protonated nicotine, which is not absorbed in the throat or upper respiratory tract and,
19
     therefore, does not irritate the throat. A recent study found that JUUL’s e-liquid had a pH of
20
21   under 6.0, suggesting that JUUL’s nicotine juice contains almost no freebase (i.e., non-salt

22   form) nicotine. 21
23
24   21Lauterbach, One More Time: Unprotonated Nicotine in E-Cigarette Aerosols: Is It Really
25   There? (2018), available at
     www.coresta.org/sites/default/files/abstracts/2018_TSRC83_Lauterbach.pdf. Other studies
26   have confirmed the low ratio of freebase nicotine in JUUL products. See Duell et al., Free-
27   Base Nicotine Determination in Electronic Cigarette Liquids by H NMR Spectroscopy, 31
     Chem. Res. Toxicol. 431-434, 431 (2018) (“Duell Study”).

                                                    21
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 22 of 94




            51.    JUUL’s creation of a product with low levels of harshness and minimal “throat
 1
 2   hit” is consistent with the goal of producing a product for young non-smokers. The non-
 3   irritating vapor product is easier for non-smokers to consume without negative side effects
 4
     like coughing or irritation. The design also shows that JUUL’s intention was to recruit non-
 5
     smokers, not current smokers, because smokers are already tolerant of the throat hit and have
 6
 7   even been habituated into associating the “throat hit” with getting their nicotine fix.
 8   Minimizing the “throat hit” of JUUL e-cigarettes is therefore unnecessary to providing an
 9
     alternative for adult smokers but is crucial to luring a new generation of users.
10
11          52.    JUUL’s lack of throat hit increases the risk of using the product, because it

12   masks the amount of nicotine being delivered by eliminating the throat sensory feedback
13
     normally associated with a large dose of nicotine. The “throat hit” is part of the body’s alert
14
     system, letting a person know he is inhaling something harmful. Eventually, the irritation to
15
16   the throat will cause even the most compulsive addict to wait before the next inhalation.

17   Reducing or removing this feedback impairs the user’s ability to ascertain that he is
18
     consuming a toxin. As a result, the cravings for nicotine can be satisfied nonstop, fostering
19
     addiction or aggravating an existing addiction, and repeatedly exposing the user to the health
20
21   risks associated with the product, such as significantly increased blood pressure.
22          53.    The physical design of the JUUL device (including its circuit board) and
23
     JUULpod determines the amount of aerosolized nicotine the JUUL product emits. By
24
     altering the temperature, maximum puff duration, or airflow, among other things, JUUL
25
26   precisely controls the amount of nicotine vapor delivered. JUUL’s product design sought to
27   reduce the amount of physical irritation a user experienced while maximizing the amount of


                                                    22
               Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 23 of 94




     nicotine that enters the users’ bloodstream. One study found that the “reduced harshness …
 1
 2   may well contribute to the current use prevalence of JUUL products among youth” and that
 3   “harshness of the inhaled aerosol,” or lack thereof for JUUL, is “relevant regarding abuse
 4
     liability.”22 The Duell Study’s findings indicated that JUUL’s harshness is comparable to a
 5
     nearly nicotine-free 3 mg/mL e-liquid. 23
 6
 7            54.    The result is a nicotine product that is easier to ingest and is more likely to
 8   harm than traditional cigarettes. Former FDA Commissioner David Kessler referred to this
 9
     as “‘facilitating initiation,’” noting that JUUL’s “fundamental design appears to ease young
10
11   people into using these e-cigarettes and ultimately, addiction.” James Pankow, a chemistry

12   and engineering professor at Portland State University, said: “If you think Marlboros are bad
13
     because they’re addictive, then this is like a Marlboro on steroids.’”
14
              55.    A question and response during recent testimony before the House Committee
15
16   on Energy & Commerce directly implicates JUUL’s actions described herein as causing the

17   youth-vaping epidemic:
18
              Representative Kuster of New Hampshire: “Based on [Centers for Disease
19            Control and Prevention (“CDC”)] surveillance and research, what do you
              believe are the reasons that young people are smoking e-cigarettes at such
20
              alarming rates?”
21
              Dr. Schuchat, Principal Deputy Director of the CDC: “We know that flavors
22            are a principle attractant to young people. Um, the latest generation of e-
23            cigarettes, also, um, are extremely high in nicotine content, they, um, often
              include nicotine salts which are a little bit more palatable or um less bitter and
24            the flavors are, you know, really targeted at youth. So we think the
              addictiveness of the high nicotine level and the appeal of the flavors are key.
25
              We also think some of the companies have had, um, youth-targeting ads.”
26
27
     22   Duell Study at 431, 433.
     23   Id., Figure 3.

                                                      23
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 24 of 94




 1
                  2.     JUUL Misrepresented and Concealed the True Design of its E-
 2                       Cigarettes and JUULpods, Including Their Highly-Addictive
                         Nature and the Amount of Nicotine Delivered
 3
           56.    From JUUL’s 2015 product launch through today, JUUL has made repeated
 4
 5   misstatements and omissions concerning the design and operation of its e-cigarettes and
 6   JUULpods, and their impact on users.
 7
           57.    First, JUUL understates the concentration of nicotine its product delivers.
 8
 9   Studies have shown that JUUL e-cigarettes contain higher levels of benzoic acid and nicotine

10   than JUUL represents. Rather than the 4% benzoic acid solution disclosed in JUUL’s patent
11
     paperwork, JUUL products have been found to have a benzoic acid solution upwards of
12
     4.5%. 24 That same study found that a single JUULpod contains 6.2% nicotine or 60 mg/mL
13
14   of nicotine per JUULpod. Other studies, such as the Reilly Study, have reported even higher

15   actual concentrations of nicotine in JUULpods. By contrast, JUUL represents that each
16
     JUULpod contains “5% nicotine by weight at the time of manufacture.”
17
           58.    Second, JUUL deviates from the ‘895 patent formulation and manufactures a
18
19   product that causes dangerously high amounts of nicotine to be absorbed into the

20   bloodstream. This results in a product that creates an unprecedented risk for nicotine
21
22
23
24
25
     24 Pankow, et al., Benzene formation in electronic cigarettes, PLoS ONE
26   2017;12(3):e0173055 (March 8, 2017),
27   https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0173055 (last visited
     September 12, 2019).

                                                  24
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 25 of 94




     addiction. Indeed, the “amount and speed of nicotine delivery … plays a critical role in the
 1
 2   potential for abuse of tobacco products.”25
 3          59.     Third, contrary to JUUL’s repeated representations that each JUULpod
 4
     contains nicotine “approximately equivalent to 1 pack of cigarettes or 200 puffs,” JUUL’s
 5
     products actually deliver doses of nicotine that are materially higher than combustible
 6
 7   cigarettes. The United Kingdom Medicines and Healthcare Products Regulatory Agency
 8   notes: “an e-cigarette with a concentration of 20 mg/ml delivers approximately 1 milligram of
 9
     nicotine in 5 minutes (the time needed to smoke a traditional cigarette, for which the
10
11   maximum allowable delivery is 1 mg of nicotine).” JUUL’s nicotine concentration has been

12   found to be 60 mg/ml, and JUUL’s salt form increases the rate and efficiency of nicotine
13
     delivery. A study from the Roswell Park Comprehensive Cancer Center and Stony Brook
14
     University in New York found that nicotine indicators in the urine of young e-cigarette users
15
16   were nearly 60% greater than the same indicators in young cigarette smokers. A survey of

17   1,600 Boston-area high school students found that 17% of teenagers who had ever used
18
     cigarettes continued to use them, but that 58% of teenagers who had used JUUL products or
19
     similar devices continued using them. JUULpods substantially exceed the nicotine dose of a
20
21   traditional cigarette.
22          60.     As of May 2016, the European Union had banned e-cigarettes with a
23
     concentration exceeding 20 mg/ml nicotine. Israel banned the import and sale of JUUL’s e-
24
25
     25 How Tobacco Smoke Causes Disease: The Biology and Behavioral Basis for Smoking-
26   Attributable Disease: A report of the Surgeon General, Chapter 4, Nicotine Addiction: Past
27   and Present (2010), available at
     https://www.ncbi.nlm.nih.gov/books/NBK53017/pdf/Bookshelf_NBK53017.pdf.

                                                   25
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 26 of 94




     cigarettes in August 2018, calling JUUL’s high nicotine concentration levels “a danger to
 1
 2   public health.”
 3          61.    Comparison of available data regarding per puff nicotine intake further
 4
     indicates that JUUL products delivers about 30% more nicotine per puff. A recent study of
 5
     JUULpods found that “[t]he nicotine levels delivered by the JUUL are similar to or even
 6
 7   higher than those delivered by cigarettes.”26 The Reilly Study tested JUUL’s Tobacco,
 8   Crème Brulee, Fruit Punch, and Mint flavors and found that, based on a puff volume of
 9
     75/mL, a puff of JUUL delivered 164 ± 41 micrograms of nicotine per puff.
10
11          62.    By comparison, a 2014 study using larger 100 mL puffs found that a Marlboro

12   cigarette delivered 152—193 μg/puff. 27 Correcting to account for the different puff sizes
13
     between the Reilly and Schroeder studies, this suggests that, at 75mL/puff, a Marlboro would
14
     deliver between 114 and 144 μg/puff. In other words, empirical data suggests that JUUL
15
16   delivers up to 36% more nicotine per puff than a Marlboro.

17          63.    Because “nicotine yield is strongly correlated with tobacco consumption,”28 a
18
     JUULpod with more nicotine will strongly correlate with higher rates of consumption of
19
     JUULpods. For example, a historic cigarette industry study looking at employees who
20
21   smoked found: “the number of cigarettes the employees smoked per day was directly
22   26 Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL Electronic
23   Cigarettes, Nicotine Tob. Res. 3 (Oct 20, 2018), available at
     https://www.ncbi.nlm.nih.gov/pubmed/30346584 (the “Reilly Study”).
24   27 Schroeder & Hoffman, Electronic Cigarettes and Nicotine Clinical Pharmacology,

25   Tobacco Control 2014: 23:ii30-ii35 (May 2014), available at
     www.ncbi.nlm.nih.gov/pmc/articles/PMC3995273/.
26   28 Jarvis et al., Nicotine Yield From Machine Smoked Cigarettes and Nicotine Intakes in

27   Smokers: Evidence From a Representative Population Survey, JNCI Vol. 93, Issue 2, 134–
     138 (Jan 2001), available at https://academic.oup.com/jnci/article/93/2/134/2906355.

                                                  26
               Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 27 of 94




     correlated to the nicotine levels.” In other words, the more nicotine in the cigarettes, the
 1
 2   more cigarettes a person smoked.
 3            64.    By delivering such potent doses of nicotine, JUUL products magnify the health
 4
     risks posed by nicotine, significantly increase blood pressure, and place users at a heightened
 5
     (and concealed) risk for stroke, heart attacks and other cardiovascular events.
 6
 7            65.    Further, because JUUL’s nicotine salts actually increase the rate and
 8   magnitude of blood plasma nicotine compared to traditional cigarettes, the risk of nicotine
 9
     addiction and abuse is higher for JUUL e-cigarettes than traditional cigarettes. Thus,
10
11   JUULpods are foreseeably exceptionally addictive when used by persons without prior

12   exposure to nicotine—a fact not disclosed by Defendant.
13
              66.    At the same time, as discussed above, the throat “hit” from nicotine salts is
14
     much lower than that for combustible tobacco products, making it easier to inhale. Indeed,
15
16   one study found that “[e]-liquids designed to combine high total nicotine level (addictive

17   delivery) with … ease of inhalation[] are likely to be particularly problematic for public
18
     health. 29
19
              67.    Despite the above data, Defendant has failed to disclose to consumers that the
20
21   JUULpods’ nicotine salt formulation delivers an exceptionally potent dose of nicotine.
22            68.    For example, prior to releasing its new version of c-cigarette and JUULpods in
23
     2015, JUUL provided press outlets with information regarding the products, as well as free
24
     JUUL products. Among other websites that posted articles about JUUL prior to the product
25
26   release, technology website TechCrunch posted a chart JUUL provided it that compares the
27
     29   Duell Study at 431.

                                                     27
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 28 of 94




     results for two versions of the JUUL device: a generic “combustion cigarette” and a generic
 1
 2   “traditional e-liquid.”
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
            69.    JUUL posted a similar chart on its own website when it debuted the new
17
18   products.
19          ///
20
21
22
23
24
25
26
27


                                                  28
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 29 of 94




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
           70.      Both charts, provided to TechCrunch and others prior to JUUL’s 2015 product
15
     release and published by TechCrunch and others at that time, claim that, at its peak, JUUL
16
17   products deliver approximately 25% less nicotine to the blood than a combustible cigarette.
18   As discussed herein, that is false. The statements in JUUL’s 2015 charts misrepresented the
19
     true nicotine delivered by JUUL’s products and the resulting increased risk of nicotine
20
21   addiction and severe health consequences resulting from high levels of nicotine

22   consumption.
23
           71.      JUUL further misrepresents the amount of nicotine delivered by its products,
24
     including JUUL’s comparisons of JUULpods to “1 pack of cigarettes or 200 puffs,” because
25
26   JUUL’s nicotine salt proprietary formula delivers higher concentrations of nicotine to a

27   user’s bloodstream.


                                                   29
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 30 of 94




            72.    Assuming a concentration of 59 mg/mL, JUUL’s reported nicotine content
 1
 2   corresponds to about 40 mg of nicotine per 0.7 mL JUULpod. If, as JUUL claims, this is
 3   equivalent to a single 20-cigarette pack, that implies 2 mg of nicotine per cigarette.
 4
            73.    JUUL’s equivalency claim further assumes 10 puffs per cigarette (i.e., 200
 5
     puffs per pack), or 0.2 mg (200 μg) of nicotine per puff.
 6
 7          74.    “Typically, a cigarette that delivers approximately one milligram of nicotine in
 8   smoke … retains ‘about 14-20 milligrams of nicotine in the unsmoked rod,’” USA v. Philip
 9
     Morris USA, Inc., 449 F. Supp. 2d 1, 337 (D.D.C. 2006), for an overall delivery of 5-7% of
10
11   the cigarette’s actual nicotine content. A study by the CDC found that in “commercial

12   cigarette brands, nicotine concentrations ranged from 16.2 to 26.3 mg nicotine/g tobacco
13
     (mean 19.2 mg/g; median 19.4 mg/g).”30 Assuming an average of 19 milligrams of nicotine
14
     per cigarette, a pack of cigarettes contains on average 380 milligrams of nicotine, or six
15
16   times as much nicotine as the 62 milligrams reported for each JUULpod. And the average

17   pack would be expected to deliver only 5-7% (19-27 mg) of its nicotine content to the user.
18
     In line with this expectation, a study of thousands of smokers found smokers intaking
19
     between 1.07 to 1.39 milligrams per cigarette (21.4-27.8 mg per pack). 31 This is less than
20
21   half of the amount of nicotine contained in a JUULpod (i.e., 2 mg per “cigarette” based on
22   JUUL’s stated concentration, or 200 μg per puff assuming 100% delivery). Even with the
23
24   30 Lawler et al., Surveillance of Nicotine and pH in Cigarette and Cigar Filler, Tob. Regul.
25   Sci. 3(Suppl 1): 101–116 (Apr 1, 2018), available at
     www.ncbi.nlm.nih.gov/pmc/articles/PMC5628511/.
26   31 Jarvis et al., Nicotine Yield From Machine-Smoked Cigarettes and Nicotine Intakes in

27   Smokers: Evidence From a Representative Population Survey, JNCI, Vol. 93, 2:134–138
     (Jan 17, 2001), available at www.ncbi.nlm.nih.gov/pubmed/11208883.

                                                    30
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 31 of 94




     slightly lower efficiency of delivery demonstrated in studies like the Reilly Study (about
 1
 2   82%, for averages of 164 μg per puff), this amounts to a substantially higher amount of
 3   nicotine that a human will absorb from a JUULpod than from smoking a pack of cigarettes.
 4
            75.    JUUL’s statement in its advertisements that each JUULpod contains about as
 5
     much nicotine as a pack of cigarettes is, thus, false and misleading because the actual amount
 6
 7   of nicotine consumed via JUULpods is as much as twice as high as that consumed through
 8   combustible cigarettes.
 9
            76.    Further, while a pack of cigarettes contains 20 cigarettes that a smoker must
10
11   separately remove from the pack and light, a JUULpod can be inhaled without interruption.

12   JUUL e-cigarettes do not have a manual or automatic “off” switch, unlike a combustible
13
     cigarette that self-extinguishes when finished. Indeed, because JUUL’s products deliver
14
     nicotine so effectively, JUUL engineers explored features to prevent users from ingesting too
15
16   much too quickly. Those features were not adopted. And JUUL products often can be used

17   indoors without detection by others, a feature that JUUL promoted heavily in its
18
     advertisements, eliminating the need for smoking breaks. Thus, the device design facilitates
19
     and results in consumption of far more nicotine than would occur with cigarettes.
20
21          77.    Finally, JUUL failed to disclose additional risks posed by JUUL’s “Cool” Mint
22   and Menthol pods. The FDA’s Tobacco Products Scientific Advisory Committee in March
23
     2011 issued a report on menthol cigarettes, concluding that the minty additive was not just a
24
     flavoring agent but had drug-like effects, including “cooling and anesthetic effects that
25
26
27


                                                   31
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 32 of 94




     reduce the harshness of cigarette smoke.”32 Mint and menthol could also “facilitate deeper
 1
 2   and more prolonged inhalation,” resulting in “greater smoke intake per cigarette.”33
 3          E.     JUUL’s Marketing Campaign
 4
                   1.     JUUL Learns from Big Tobacco and Employs Youth-Oriented
 5                        Marketing Tactics Prohibited for Manufacturers of Combustible
                          Cigarettes
 6
           78.     With a physical design that appealed to youth and a more powerful and
 7
 8   addictive nicotine delivery system, all JUUL was missing was a plan to attract its target
 9   audience. Again, JUUL took a page out of the big tobacco playbook. According to
10
     Monsees, JUUL aimed to “deliver[] solutions that refresh the magic and luxury of the
11
12   tobacco category.” Indeed, Monsees has admitted that JUUL studied tobacco industry

13   documents. In a 2018 interview, “Monsees indicated that the design of JUUL’s advertising
14
     had been informed by traditional tobacco advertisements and that [the Stanford Research into
15
     Impact of Tobacco Advertising] had been quite useful to them.”34
16
17         79.     One thing learned from the cigarette epidemic was that marketing played a

18   substantial role in youth smoking initiation. Big tobacco studied the propensities of youth
19
     and formulated content and strategies to attract and retain new, young smokers. That
20
     marketing, including the depiction of young, attractive peers smoking cigarettes was,
21
22   unfortunately, highly successful.
23
24
25   32 Proctor, Golden Holocaust: Origins of the Cigarette Catastrophe and the Case for
     Abolition, 500 (1st ed. 2011).
26   33 Id. at 500-501.
     34 Robert K. Jackler, M.D. et al, JUUL Advertising Over Its First Three Years on the Market
27
     (Jan. 21, 2019) (the “Stanford Report”).

                                                   32
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 33 of 94




           80.     Notably, many of the practices employed by big tobacco are prohibited by the
 1
 2   1998 Master Settlement Agreement between big tobacco, government officials, and injured
 3   smokers. Specifically:
 4
            Prohibition on Youth Targeting. No Participating Manufacturer may take any
 5          action, directly or indirectly, to target Youth within any Settling State in the
            advertising, promotion or marketing of Tobacco Products, or take any action
 6
            the primary purpose of which is to initiate, maintain or increase the incidence
 7          of Youth smoking within any Settling State.
 8          81.    Among other activities, the Master Settlement Agreement prohibits in large
 9
     part the use of cartoons in advertising, sponsoring of concerts or other events with an
10
11   intended or actual audience containing youth, sponsoring sporting events, billboard

12   advertising, and free samples outside of adult-only facilities. The Agreement also prohibits
13
     the use of third-parties or agents to carryout activities the tobacco manufacturer could not
14
     perform itself. JUUL is not subject to the Master Settlement Agreement.
15
16          82.    The Tobacco Control Act of 2009 banned cigarette sales to minors and placed

17    other restrictions on marketing to youth, including banning tobacco-brand sponsorships of
18
      sports and entertainment events or other social or cultural events, vending machine sales,
19
      free giveaways of sample cigarettes, and brand-name non-tobacco promotions items. The
20
21    Tobacco Control Act also prohibits tobacco companies from making “modified risk” claims

22    without scientific support and an FDA order. As discussed above, the FDA gained
23
      authority over e-cigarettes in 2016 but exercised its enforcement discretion to permit
24
      products previously on the market to remain on the market.
25
26          83.    Because JUUL was not subject to the Master Settlement Agreement, and not
27    yet directly under the thumb of the FDA, JUUL was free to capitalize on marketing


                                                   33
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 34 of 94




     practices known to be highly-successful at addicting youth to nicotine products. And
 1
 2   capitalize it did.
 3         84.     Nicknamed “Vaporized,” JUUL’s early marketing depicted flirtatiously posed
 4
     young people holding JUUL products. JUUL’s advertisements mimicked those of big
 5
     tobacco and traditional cigarettes, including colorful ad images using eye-catching designs
 6
 7   and youth-oriented imagery touting themes of being “cool,” “carefree,” “stylish,”
 8   “attractive,” “sexy,” “pleasureful,” “popular” and that JUUL e-cigarettes are “great tasting.”
 9
     JUUL associated its product with one of the trendiest products of all-time, the Apple
10
11   iPhone. By calling it “the iPhone of e-cigarettes” on JUUL’s website, social media, and

12   email campaigns, JUUL portrayed its e-cigarette as a must have tech gadget.
13
           ///
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                                  34
               Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 35 of 94




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19                                                                                             35

20            85.    Among other print media, JUUL ran a full-paged spread in Vice magazine.

21   Vice has marketed itself as the “#1 youth media company” in the world. JUUL also
22
     advertised on a 12-panel display over Times Square.
23
24
25
26
27
     35   Stanford Report at 8.

                                                   35
               Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 36 of 94




 1
 2
 3
 4
 5
 6
 7
 8
 9
10           86.     JUUL’s marketing also included attractive young people distributing free
11
     JUULs at movie and music events. The Stanford Report identified at least 25 JUUL “youth-
12
     oriented entertainment events, usually either music or cinema themed, whose primary
13
14   purpose was to distribute free samples of JUUL devices and flavor pods to a youthful

15   audience.”36 The “average number of samples/event distributed equals 5,000+” JUUL
16
     Starter-Kits. 37 That equates to 20,000 packs of cigarettes at each event, or 500,000 packs of
17
     cigarettes total. Although JUUL claims its marketing changed after 2015, in December 2017
18
19   “JUUL tweeted an invitation for a ‘demo event’ for $1 in Miami.” And in April 2018, JUUL
20   promoted an event where new users could learn “how to use your device and sample
21
     #juulpod flavors.” JUUL sampling event invitations followed JUUL’s bright-colored,
22
23   young-models template:

24
25
26
27
     36   Stanford Report at 5.
     37   Id. at 6.

                                                   36
                Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 37 of 94




 1
 2
 3
 4
 5
 6
 7
 8
 9                                                                                          38

10             87.    As the “Vaporized” campaign was rolled out, John Schachter with the
11
      Campaign for Tobacco-Free Kids “expressed concern about the Juul campaign because of
12
      the youth of the men and women depicted in the campaign, especially when adjoined with
13
14    the design.” Mr. Schachter said: “the organization has noticed obvious trends that appeal to

15    adolescents in e-cigarette campaigns such as celebrity endorsements, sponsorships, and
16
      various flavors.”
17
                88.   The highly-successful “Vaporized” campaign was created by JUUL’s Creative
18
19    Director Steven Baillie along with Cult Collective LP (“Cult Collective”) and Grit Creative,
20    LLC (“Grit”). Cult Collective has admitted the “Vaporized” campaign “created ridiculous
21
      enthusiasm.” JUUL’s “Vaporized” campaign failed to warn consumers about the risks of
22
23    vaping and nicotine addiction or, remarkably, even that JUUL’s products contained

24    nicotine. When nicotine warnings were present, they were in low contrast, small font that
25
26
27
     38   Id. at 4.

                                                    37
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 38 of 94




      was intended to be overlooked or, for internet-based advertisements, positioned such that
 1
 2    smartphone users may not even see them without clicking for additional information.
 3                 2.     JUUL Uses Social Media to Inundate Youth
 4
             89.   Although JUUL utilized multiple outlets to reach its target audience with its
 5
      “Vaporized” and similar youth-oriented marketing, perhaps the most successful strategy
 6
 7    was JUUL’s use of social media advertising to create a viral marketing campaign.

 8           90.   “Viral marketing” is defined as “‘marketing techniques that seek to exploit pre-
 9
      existing social networks to produce exponential increases in brand awareness, through
10
      processes similar to the spread of an epidemic.’”39 Viral marketing is akin to word-of-
11
12    mouth recommendations, accelerated exponentially by the network effect of the internet.
13    The goal in a viral marketing campaign is to turn customers into unwitting salespeople who
14
      repeat a company’s representations on its behalf.
15
             91.   Companies may use different media to transmit their viral messaging, but
16
17    generally, all viral marketing campaigns tend to share similar features, including (1) a
18    simple message—typically implied by an image—that elicits an emotional response; (2) the
19
      strategic use of marketing platforms, especially social media, to reach and engage the target
20
21    audience; (3) use of content that invites participation and engagement; and (4) use of third

22    parties to magnify the impact of a message.
23
24
25
     39 Larson, The Rise of Viral Marketing through the New Media of Social Media, Liberty
26   University, Faculty Publications and Presentations (2009), available at
27   https://digitalcommons.liberty.edu/cgi/viewcontent.cgi?article=1009&context=busi_fac_pub
     s.

                                                    38
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 39 of 94




             92.   Typically, a viral marketing campaign will begin with a “push” by the
 1
 2    company seeking to advertise the product, and since the advent of social media, that push is
 3    typically done through the creation of new content on a social media platform, such as
 4
      Instagram, YouTube, Twitter, Facebook or other similar platform. 40 A company that wants
 5
      to push an ad on social media platforms has a few options. First, the company can solicit
 6
 7    followers to its social media pages, so that when the company posts to its own social media
 8    feed, the content would be delivered to those followers and to those who visited the
 9
      company page. Second, the company can purchase paid advertisements that are delivered
10
11    to specified target audiences. To amplify a message, companies can use other tools like

12    paid influencers and hashtags to reach and inundate the target demographic.
13
             93.   Companies seeking to advertise new products or reach a new demographic
14
      have discovered the power of the “like” and “share” features on social media, which allow
15
16    users to promote content to their own audiences. As Mark Zuckerberg, founder and Chief

17    Executive Officer (“CEO”) of Facebook explained: “Nothing influences people more than a
18
      recommendation from a trusted friend. A trusted referral influences people more than the
19
      best broadcast message. A trusted referral is the Holy Grail of advertising.”
20
21           94.   Today’s youth often are opposed to large, corporate product pushes, preferring
22    more grassroots or start-up product offerings. Thus, a viral marketing campaign such as
23
      that implemented by JUUL seeks to appear organic rather than corporate-driven. JUUL’s
24
25
     40 Skrob, The viral marketing concept as a model for open source software to reach the
26   critical mass for global brand awareness based on the example of TYPO3, University of
27   Applied Science Kufstein, Austria (Aug 2005), available at
     http://citeseerx.ist.psu.edu/viewdoc/ download?doi=10.1.1.494.8779&rep=rep1&type=pdf.

                                                   39
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 40 of 94




      social media campaign, including the use of paid social media influencers and viral hashtag
 1
 2    advertising, was highly-coordinated and focused to persuade those who use social media—
 3    youth—that JUULing was the latest cool trend and healthy.
 4
             95.   JUUL focused on social media because it knew adolescents are the
 5
      predominant users of social media. 95% of teens report having use of a smart phone and
 6
 7    88% have a computer. 41 “Roughly nine-in-ten teens go online at least multiple times per
 8    day,” with 45% reporting they are “online on a near-constant basis.”42 85% use YouTube. 43
 9
      72% use Instagram. 44 69% use Snapchat. 45 JUUL knew that viral marketing campaigns on
10
11    social media prey on teenagers’ need to fit in and appear cool to their friends. Following

12    trends on social media, set by influencers and others held out as trendsetters and cool, is
13
      instinctive for teenagers.
14
             96.   In addition, paid social media advertising can be tailored to a target audience,
15
16    e.g., youth, based on data points collected by social media platforms. Those same data

17    points also allow advertisers like JUUL to see who is viewing their ads. JUUL undoubtedly
18
      tracked who viewed its social media advertisements.
19
             97.   The Stanford Report analyzed JUUL’s marketing campaign between its launch
20
21    in 2015 and fall 2018. The researchers scrutinized thousands of social media posts
22    (Instagram, Facebook, Twitter), emails to consumers, and ads (including internet-based ads
23
     41 Anderson & Jiang, Teens, Social Media & Technology 2018, Pew Research Center (May
24
     2018), available at https://www.pewinternet.org/2018/05/31/teens-social-media-technology-
25   2018/.
     42 Id.
26   43 Id.
     44 Id.
27
     45 Id.



                                                   40
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 41 of 94




      JUUL has since deleted). The Report’s conclusion is damning: JUUL’s marketing was
 1
 2    “patently youth-oriented. For the next 2 ½ years it was more muted, but the company
 3    advertising was widely distributed on social media channels frequented by youth, was
 4
      amplified by hashtag extensions, and catalyzed by compensated influencers and
 5
      affiliates.” 46 Matt Myers, president of the Campaign for Tobacco-Free Kids observed: “It’s
 6
 7    impossible to review the data [in the paper] and conclude anything other than the
 8    marketing is the major reason this product became so popular among young people.” As
 9
      Massachusetts Attorney General Maura Healey said regarding her office’s investigation into
10
11    JUUL’s marketing campaign: “This is about getting kids to start vaping, and make money

12    and have them as customers for life.”
13
           98.    In addition to JUUL’s countless postings on its own social media accounts, a
14
     highly effective strategy employed by JUUL was to hire the Social Media Influencers—
15
16   social media personalities with large followers of the target demographic—to promote

17   JUUL’s products. 47 As discussed, teenagers have a heightened need to follow social norms
18
     and be perceived as cool by their peers. By using the Social Media Influencers, JUUL
19
     created the perception that its products were being voluntarily used and promoted by
20
21   individuals to whom teenagers were likely to look for cues on how to behave. JUUL created
22   hashtags—#JUUL, #JUULvapor, #switchtoJUUL, #vaporized—to facilitate dissemination of
23
24   46Stanford Report at 1 (emphasis added).
25   47The identities of the Social Media Influencers are largely unknown to Plaintiff but within
     Defendant’s possession. One influencer Plaintiff is aware of is Christina Zayas. See
26   Nedelman, et al., #JUUL: How social media hyped nicotine for a new generation, CNN
27   (Dec. 19. 2018), available at https://www.cnn.com/2018/12/17/health/juul-social-media-
     influencers/index.html.

                                                  41
               Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 42 of 94




     its youth-oriented marketing. JUUL’s Social Media Influencers would post youth-targeted
 1
 2   advertising, often featuring images of young people JUULing, with JUUL’s hashtags.
 3            99.    As the Stanford Report found:
 4
                      JUUL has employed influencers – social media users with sizable
 5            followings recruited to increase brand awareness and to inspire sales.
              Confirming that JUUL used influencers since its inception was a June 2015
 6
              listing for an Influencer Marketing Intern. The job description makes clear:
 7            “The Influencer Marketing Intern will create and manage blogger, social
              media and celebrity influencer engagements … to build and nurture
 8            appropriate relationships with key influencers in order to drive positive
 9            commentary and recommendations through word of mouth and social media
              channels, etc.”
10
11                   Influencers are a form of paid promotion. For example, an influencer
              may earn $1000 for each 100,000 followers. A particularly well-documented
12            example is that of DonnySmokes (Donny Karle, age 21), whose JUUL
              “unboxing” YouTube video garnered some 52,000 views. With 120,000
13
              subscribers on his YouTube channel, Mr. Karl was able to earn a good income
14            stream from vapor companies before YouTube interrupted his channel. In
              October 2018, JUUL’s website still requests applications to “Join the JUUL
15            Influencers.” 48
16
              100. JUUL also allowed third parties to use its trademark when it benefitted JUUL,
17
18   even if the third party was promoting prohibited use of JUUL’s products. For example,

19   Twitter user @JUULnation’s posts on social-media platform Instagram included tips on how
20
     to conceal JUUL in school and dismissed efforts to combat use of JUUL’s products by
21
     youth. JUUL promoted @JUULnation on JUUL’s own Instagram account.
22
23            101. JUUL’s social media marketing reached its target demographic. The Surgeon

24   General’s Advisory on E-Cigarette Use Among Youth found that JUUL’s Twitter account
25
     was being followed by adolescents and that 25% of those retweeting official JUUL tweets
26
27
     48   Stanford Report at 19-20.

                                                     42
                Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 43 of 94




     were under 18. The National Youth Tobacco Survey has found that 78.2% of middle and
 1
 2   high-school students—20.5 million youth—had been exposed to e-cigarette advertisements.
 3             102. JUUL also used an undisclosed “affiliate program” and the JUUL Affiliates to
 4
     attract customers to JUUL’s website. The Stanford Report describes the program:
 5
                      JUUL has used an affiliate program which makes payouts to online sites
 6
               which refer business to them. In the vaping industry, this most often takes the
 7             form of sites which review the product favorably and include a link to the
               product’s website, especially to their “buy now” section. JUUL partnered with
 8             the company Impact Radius (https://impact.com/) whose goal is to: “optimize
 9             partner marketing investments.” In their affiliation application, JUUL
               explained: How it works: You get paid by advertising performance campaigns
10             to your audience on your blog, website, newsletter, search landing page.
11             Depending on the specific terms of our agreement you can get paid as
               frequently as daily using direct deposit into your bank account. It goes on to
12             specify: “The purpose of this Agreement is to allow HTML linking between
               your web site and the JUULvapor.com web site” and “At all times, you must
13
               clearly represent yourself and your web sites as independent from
14             JUULvapor.com.”

15                     JUUL offers payment of as much as 25% of net sales for new customers
16             and 10% of net sales for existing customers. On October 31, 2018 JUUL
               halted its affiliate program. JUUL did not wait for an internet admirer to apply
17             to its affiliates program. In response to a complimentary tweet on JUUL’s
18             Twitter feed, the company replied with an invitation for the individual to join
               the affiliates program 18 times (15 in 2017 and 3 in 2018). 49
19
               103. JUUL also carried out extensive email campaigns—roughly 200 email
20
21   promotions between 2015 and 2018. But, like its other advertising, JUUL’s email

22   subscription list was not age-restricted. Remarkably, until recently, consumers who failed
23
     JUUL’s age verification process on JUUL’s website were still added to JUUL’s mailing list
24
     and emailed a coupon for a discounted JUUL Starter Kit.
25
26
27
     49   Id. at 22.

                                                     43
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 44 of 94




                   3.     JUUL’s Point-of-Sale Advertising
 1
 2          104. Another prong of JUUL’s multi-faceted push to adolescents was its in-store

 3   product displays, or “point-of-sale” advertising. JUUL knew that younger smokers were
 4
     more likely to be influenced by point-of-sale advertising to make unplanned purchases. 50
 5
     Indeed, “youth who were frequently exposed to [point-of-sale] tobacco marketing were twice
 6
 7   as likely to try or initiate smoking than those who were not as frequently exposed.”51 To

 8   start, JUUL designed packaging that would appeal to teenagers. JUUL’s bright, white
 9
     packaging with clean lines resonated with youth who had been conditioned to such themes
10
     by companies like Apple in promoting its iPhones and iPads—products that teenagers
11
12   associate with being trendy and stylish.
13          105. Next, for years JUUL placed its products exclusively in gas stations as opposed
14
     to smoke shops. JUUL knew that teenagers were more likely to frequent gas stations and, by
15
     contrast, may not even be allowed in smoke shops. Finally, JUUL had its retailers display
16
17   JUUL products on retail shelves, not behind the counter with traditional cigarettes.
18   JUUL’s point-of-sale advertising from 2015 through late 2018 failed to disclose that JUUL’s
19
     products contained nicotine or otherwise adequately warn of the harmful effects of using
20
21   JUUL’s products. JUUL went to great lengths to convey to consumers that JUUL’s products

22   were not comparable to traditional cigarettes but, rather, safe and intended for youth.
23
24
25
26   50 Truth Initiative, The truth about tobacco industry retail practices (April 2017),
27   https://truthinitiative.org/sites/default/files/media/files/2019/03/Point-of-Sale-10-2017.pdf.
     51 Id.



                                                   44
                 Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 45 of 94




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                     4.     JUUL’s Youth-Oriented Flavoring
15               106. JUUL further targeted youth by manufacturing, selling, and promoting an array
16
     of youth-oriented flavors for its JUULpods. JUULpods came in sweet flavors including
17
     mango, fruit medley, “cool” mint, “cool” cucumber and crème brulee. Research has shown
18
19   that youth believe advertisements for flavored vaping and e-cigarette liquids and products are
20   intended for them. 52 According to one survey, 81% of youth e-cigarette users reported that
21
     the first product they used was flavored and 81.5% reported product flavoring as a reason for
22
23   use.   53



24
25   52 McKelvey et al., Youth say ads for flavored e-liquids are for them, Addict Behav. Vol. 91,
     164-170 (Aug. 29, 2018), available at www.ncbi.nlm.nih.gov/pubmed/30314868.
26   53 Ambrose et al., Flavored Tobacco Product Use Among US Youth Aged 12-17 Years, 2013-

27   2014, JAMA 314(17):1871-1873 (Oct. 26, 2015), available at
     https://jamanetwork.com/journals/jama/fullarticle/2464690.

                                                     45
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 46 of 94




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
           107. Again, this was a page out of the big tobacco playbook. A 1972 internal
15
16   memorandum at Brown & Williamson—party to the Master Settlement Agreement—

17   recommending the company consider sweet-flavored cigarettes, stated: “‘It’s a well known
18
     fact that teenagers like sweet products. Honey might be considered.’”54 Likewise, a 1979
19
     memorandum at Lorillard—also party to the Master Settlement Agreement—considered how
20
21   to attract “younger” users. 55 The memorandum concluded “less tobacco taste” was the
22   answer and suggested the company “investigate the possibility of borrowing switching study
23
     54 Tobacco Industry Quotes on Nicotine Addiction,
24
     https://www.ok.gov/okswat/documents/Tobacco%20Industry%20Quotes%20on%20Nicotine
25   %20Addiction.pdf (last visited Sep. 12, 2019).
     55 Students Working Against Tobacco, Tobacco Industry Quotes and Facts Related to
26   Flavored Tobacco,
27   http://swatflorida.com/uploads/fightresource/Flavored%20Tobacco%20Industry%20Quotes
     %20and%20Facts.pdf (last visited Sep. 12, 2019).

                                                 46
                 Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 47 of 94




     data from the company which produces ‘Life Savers’ as a basis for determining which
 1
 2   flavors enjoy the widest appeal.”56 And a 1978 report compiled for Lorillard found: “In
 3   psychological terms, what tastes and smells good, what one enjoys, cannot be ‘so bad.’”57
 4
                108. The FDA banned flavored cigarettes in 2009, stating: “flavored cigarettes are a
 5
     gateway for many children and young adults to become regular smokers.” As Dr. Schuchat
 6
 7   of the CDC recently testified: “We know that flavors are a principle attractant to young
 8   people.”
 9
                109. JUUL’s advertising emphasized the flavors of its sweetened nicotine pods.
10
11   JUUL even advertised JUULpods as part of a meal, to be paired with other foods. In late

12   2015, JUUL began a food-based advertising campaign called “Save Room for JUUL.” A
13
     play on the expression “save room for dessert,” JUUL’s campaign focused on the
14
     JUULpods’ sweet flavors, and pairing them with foods. JUUL described its Crème Brulee
15
16   nicotine pods as “the perfect evening treat” and encouraged users to “indulge in dessert

17   without the spoon.” In one 2016 email, JUUL bluntly suggested that users satisfy their sugar
18
     cravings with JUUL’s highly-addictive nicotine vapor: “Have a sweet tooth? Try Brulee.”
19
                ///
20
21
22
23
24
25
26
27
     56   Id.
     57   Id.

                                                     47
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 48 of 94




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12          110. JUUL similarly promoted the Fruit Medley pods using images of ripe berries.
13   JUUL described its “Cool” Mint pods as having a “crisp peppermint taste with a pleasant
14
     aftertaste” and encouraged consumers to “Beat The August Heat With Cool Mint.” In a July
15
     10, 2017 Facebook advertisement, JUUL urged customers to “start your week with cool mint
16
17   juulpods.” Along with the bright green caps of the “Cool” Mint JUULpods, the Facebook ad
18   included an image of a latte and an iPad.
19
            111. JUUL even hired celebrity chefs to provide pairing suggestions for JUUL
20
21   flavors. On Instagram and Twitter, JUUL boasted about “featured chef” Bobby Hellen

22   creating a “seasonal recipe to pair with our brulee pod.” On Facebook, JUUL posted a link
23
     to an article on porhomme.com about “what our featured chefs created to pair with our pod
24
     flavors.” JUUL tweeted repeatedly about its flavors and encouraged its social media
25
26   followers to share their preferred pairings.

27


                                                    48
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 49 of 94




 1
 2
 3
 4
 5
 6
 7
 8
 9
10          112. In several caffeine-pairing advertisements, JUUL devices or pods sit next to
11   coffee and other caffeinated drinks, sometimes with what appear to be textbooks in the
12
     picture. JUUL’s coffee-based advertisements suggest that JUUL should be part of a
13
14   comfortable routine, like a cup of coffee. This comparison to coffee was an intentional effort

15   to misrepresent the health risks of JUUL’s products, suggesting they were no more risky than
16
     coffee, which is false—a tactic utilized by tobacco companies for decades to equate nicotine
17
     with caffeine.
18
19
20
21
22
23
24
25
26
27


                                                  49
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 50 of 94




            113. By positioning JUULpods as a delicious treat rather than a system for
 1
 2   delivering a highly-addictive drug with dangerous side effects, JUUL deceptively led
 3   consumers to the conclusion that JUULpods were not only healthy (or at least essentially
 4
     harmless), but also a pleasure to be enjoyed regularly, without guilt or adverse effect.
 5
            114. By modeling its nicotine pods’ flavor profiles on sweets, naming its nicotine
 6
 7   pods after those sweets, and using images of the sweets in JUULpod advertisements, JUUL
 8   conditioned viewers of its advertisements to associate JUUL with those foods. Through this
 9
     conditioning process, Defendant sought to link the sight or mention of JUUL products to
10
11   mental images of the fruits and desserts in JUUL’s advertising, which would in turn trigger

12   food-based physiological arousal including increased salivation and heart rate. These
13
     physiological responses, in turn, would make JUUL use more appealing.
14
                   5.     JUUL Attempts to Rewrite History
15
            115. In 2016, JUUL made some changes to its marketing, but the deception and
16
17   intent to target youth remained. For instance, JUUL’s marketing would often depict themes
18   like socialization and romance or style and identity. Instagram and Facebook ads included
19
     photos of pop-star Katy Perry with a JUUL e-cigarette at the Golden Globes. But most
20
21   glaring was what JUUL did not include in their advertising: adult smokers JUUL claimed it

22   was targeting to switch from traditional cigarettes to JUUL.
23
            116. JUUL’s more recent marketing has included live testimonials from adults who
24
     claim to have switched from cigarettes to JUUL. But according to Robert K. Jackler, M.D.,
25
26   one of the Stanford Report’s authors: “The JUUL hashtag lives on. It’s immortal. It’s still

27


                                                   50
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 51 of 94




     viral in peer-to-peer teen promotion.” “The fact that Juul shut down its own social media
 1
 2   postings had little effect,” Dr. Jackler said.
 3          117. After the FDA opened an investigation and lawsuits were filed, JUUL set out
 4
     to rewrite its history, JUUL added nicotine warnings to its product packaging in August
 5
     2018. Prior to that, they had only contained California Proposition 65 warnings indicating
 6
 7   that the product contains a substance known to cause cancer and a warning to keep
 8   JUULpods away from children and pets, but nothing about the known effects, or unknown
 9
     long-term effects, of vaping nicotine salts.
10
11          118. JUUL has removed from its website, and much of the internet, images of

12   glamorous young models seductively exhaling clouds of vapors. JUUL’s website now
13
     features middle-age adults in non-glamorous settings and suggests that JUUL solely exists
14
     for the benefit of adult smokers looking for an alternative.
15
16          119. JUUL now markets its product as a smoking cessation device: “Switch to

17   JUUL.” But, as discussed below, it has not received FDA approval as a modified risk
18
     tobacco product or as a nicotine replacement therapy, and JUUL’s e-cigarette has not
19
     participated in any FDA approval process analyzing its risks and benefits. JUUL’s “Switch”
20
21   campaign, promoting the benefits of vaping JUULpods compared to combustible cigarettes
22   create a false impression that JUUL products had been approved as smoking cessation
23
     devices and found to be safer than combustible cigarettes. That is false.
24
            120. While JUUL has also announced some half-hearted voluntary measures to
25
26   reduce access to young people, the cat cannot go back in the bag. The viral marketing
27   campaign and images live on and the product remains designed to maximize the nicotine


                                                      51
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 52 of 94




     delivery for young people, leading to devastating health consequences. Although JUUL
 1
 2   recently announced plans to stop selling fruity or dessert-flavored pods, as well as Mint pods,
 3   they will continue selling Menthol flavor. Matthew L. Myers, president of Campaign for
 4
     Tobacco-Free Kids responded to the move, saying it “follows the tobacco industry playbook
 5
     of making changes only when it absolutely has no choice, and then to make a change that
 6
 7   will have far less impact than it appears,” continuing, “with mint removed, kids will almost
 8   certainly shift to Juul’s menthol pods.”
 9
            121. After addicting scores of youth to its product, JUUL now claims its marketing
10
11   was never geared towards youth. But as a former senior manager at JUUL has admitted,

12   JUUL was “well aware it could appeal to [teenagers].” In fact, Juul’s founders had been
13
     warned by two prominent tobacco researchers regarding the potential for abuse of e-
14
     cigarettes by youth. “[T]he first signs that Juul had a strong appeal to young people came
15
16   almost immediately after the sleek device went on sale in 2015… Employees started fielding

17   calls from teenagers asking where they could buy more Juuls.” It was quickly apparent that
18
     teenagers were seduced by the marketing and were picking up JUUL’s addictive, harmful
19
     products in droves. Indeed, some customers purchased more JUUL products than one could
20
21   use, sometimes 10 or more devices. By the end of 2015, users had posted tens of thousands
22   of videos on YouTube showing students how to “JUUL in school” without getting caught.
23
     Although some voiced concern internally, “a lot of people had no problem with 500 percent
24
     year-over-year growth,” according to a former company manager. “[L]eaders also clearly
25
26   understood the long-term benefit of young users on its bottom line,” according to the
27   former manager.


                                                   52
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 53 of 94




           122. On September 25, 2019, JUUL announced that it was “suspending all
 1
 2   broadcast, print and digital product advertising in the U.S.” and that JUUL would not fight
 3   the federal government’s proposed U.S. ban on flavored e-cigarettes, which the FDA is set to
 4
     begin implementing any day. In addition, JUUL CEO Kevin Burns unexpectedly stepped
 5
     down. But, as discussed below, these actions were too late as JUUL’s deceptive and illegal
 6
 7   conduct had already succeeded in addicting a generation of America’s youth to its nicotine
 8   products. Indeed, demonstrating its callous attitude towards nicotine abuse, JUUL appointed
 9
     K.C. Crosthwaite as its new CEO. Crosthwaite is an Altria—big tobacco—veteran. A week
10
11   later, JUUL hired another Altria executive, 24-year Altria veteran Joe Murillo, as JUUL’s

12   new chief regulatory officer.
13
                  6.     JUUL’s Marketing was Deceptive and Failed to Warn of the Risks
14                       Associated with Use of its E-cigarette and JUULpods
15         123. From its product release in 2015 and continuing through today, JUUL’s
16
     marketing has misrepresented and concealed material information regarding its products and
17
     their operation. Specifically, as detailed above, JUUL misstated and omitted material facts
18
19   in social media posts—both its own posts and posts of its Social Media Influencers,

20   advertisements on JUUL’s website, email messages, print materials including 2015 full-page
21
     ads in Vice magazine, point-of-sale advertising, free JUUL distribution events, and
22
     “education” programs to schools and youth (discussed below).
23
24         124. JUUL’s marketing misrepresents or fails to adequately disclose that its
25   products contain nicotine or how much nicotine JUUL products deliver to a user’s
26
     bloodstream, including as compared to combustible cigarettes, as well as the benzoic acids
27


                                                  53
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 54 of 94




     levels. JUUL’s marketing further omitted the increased risk of addiction, physiological
 1
 2   effects, and other severe health risks the higher-than-disclosed levels of nicotine delivery
 3   pose to a JUUL user. Instead, JUUL intentionally created a misleading impression that
 4
     JUUL’s products were intended for youth, were totally safe or at least safer than combustible
 5
     cigarettes, and were not a nicotine delivery device but, rather, a trendy tech product that
 6
 7   should be associated with products like the wildly popular iPhone.
 8          125. As the FDA made clear in a September 9, 2019 warning letter, JUUL violated
 9
     the Federal Food, Drug, and Cosmetic Act when it advertised its e-cigarettes and nicotine
10
11   juice as modified risk tobacco products without an appropriate FDA Order in effect. JUUL’s

12   “Switch” campaign, like its earlier marketing, thus, continues the parade of misstatements
13
     and omissions of material facts regarding the design and use of JUUL products.
14
            126. To this day, JUUL has not disclosed the true health risks associated with its
15
16   products, has not recalled or modified its products despite the known risks, and continues to

17   foster a public health crisis, placing millions of young people in harm’s way.
18
            F.     JUUL Targets Schools
19
            127. In addition to the purposeful targeting of student-aged youth generally, JUUL
20
21   made concerted efforts to market to students, including direct misstatements and omissions

22   to students on school grounds.
23
            128. In January 2018, The Boulder Daily Camera published a front-page story about
24
     local educators’ growing concerns over their students’ use of JUUL. Five days later, the
25
26   principal at Nederland Middle-Senior High School in Boulder, Colorado, Carrie Yantzer,

27   received a surprising email from someone introducing themselves as Bruce Harter, a former


                                                    54
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 55 of 94




     educator. Mr. Harter claimed he was working with JUUL in developing anti-vaping
 1
 2   curriculum for schools. Mr. Harter said he “read about the challenges you’re having with
 3   JUUL” and offered a free, three-hour curriculum provided by JUUL purportedly aimed at
 4
     discouraging vaping amongst teens. Ms. Yantzer was not the only school administrator to
 5
     get such a letter.
 6
 7          129. During “educational” presentations to students like the one proposed to Ms.
 8   Yantzer, representatives of JUUL sought to raise awareness of JUUL’s addictive products
 9
     surreptitiously and directly misrepresented or omitted the health risks associated with use of
10
11   JUUL products to students. For example:

12                 •      JUUL “was much safer than cigarettes and that “FDA would
                          approve it any day.”
13
14                 •      JUUL was “totally safe.”
15
                   •      A student “…should mention JUUL to his [nicotine-addicted]
16                        friend…because that’s a safe alternative than smoking cigarettes,
                          and it would be better for the kid to use.”
17
18                  •     “FDA was about to come out and say it [JUUL] was 99% safer
                          than cigarettes…and that…would happen very soon….”58
19
            130. In addition, JUUL contracted with organizations such as LifeSkills, Inc.
20
21   (“LifeSkills”) to purportedly provide health education to youth. In the instance of LifeSkills,
22   the goal was to reach a thousand youths in Baltimore, Maryland. JUUL’s relationship with
23
     LifeSkills included at least the second half of 2018 and appears to have cost JUUL tens or
24
25
     58 FDA News Release, FDA warns JUUL Labs for marketing unauthorized modified risk
26   tobacco products, including in outreach to youth (Sep. 9, 2019), available at
27   https://www.fda.gov/news-events/press-announcements/fda-warns-juul-labs-marketing-
     unauthorized-modified-risk-tobacco-products-including-outreach-youth.

                                                   55
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 56 of 94




     hundreds of thousands of dollars. JUUL also appears to have sponsored a summer camp for
 1
 2   kids aged grades 3-12 put on by The Freedom & Democracy Schools Foundation, Inc., in
 3   June 2018. In exchange for its payment of $134,000, JUUL would receive data, including
 4
     the students’ general knowledge of health and risky behaviors, on the camp’s participants.
 5
            131. JUUL’s “educational” programs were marketing events, plain and simple.
 6
 7   JUUL sought to raise awareness of its flavored, low-irritation nicotine products with
 8   students. Not surprisingly, that very same tactic—purportedly educating youth about the
 9
     dangers of a product in order to market the product to them—was used by big tobacco in
10
11   marketing traditional cigarettes.

12          G.     JUUL’s Illegal Conduct Gives Rise to a Youth E-cigarette Epidemic and
                   Puts a Generation at Risk
13
14          132. Smoking remains the leading cause of preventable death in the U.S., killing

15   more than 480,000 people a year. Each year, cigarette smoking causes about one in every
16
     five deaths in the U.S.
17
            133. The FDA and CDC characterize teen vaping as an epidemic. In a September
18
19   11, 2018 statement announcing unprecedented steps to combat e-cigarette use by youth, FDA

20   Commissioner Dr. Scott Gottlieb observed: “[e]-cigs have become an almost ubiquitous –
21
     and dangerous – trend among teens.” As to drivers of that epidemic, Dr. Gottlieb stated:
22
     “[w]e know that the flavors play an important role in driving the youth appeal.” Dr. Gottlieb
23
24   admonished JUUL and other e-cigarette manufacturers: “I’ve been warning the e-cigarette
25   industry for more than a year that they needed to do much more to stem the youth trends. In
26
     my view, they treated these issues like a public relations challenge rather than seriously
27


                                                  56
              Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 57 of 94




     considering their legal obligations, the public health mandate, and the existential threat to
 1
 2   these products.”
 3           134. U.S. Surgeon General Vice Adm. Jerome M. Adams followed suit, issuing an
 4
     advisory: “stressing the importance of protecting children from a lifetime of nicotine
 5
     addiction and associated health risks by immediately addressing the epidemic of youth e-
 6
 7   cigarette use.” The advisory notes the appeal of flavored e-cigarettes to youth, as well as the
 8   harmful chemicals used to make certain of the flavors. The Surgeon General singled out
 9
     JUUL and its commanding market share, noting:
10
11           One of the most commonly sold USB flash drive shaped e-cigarettes is JUUL,
             which experienced a 600% surge in sales during 2016-2017, giving it the
12           greatest market share of any e-cigarette in the U.S. by the end of 2017. … All
             JUUL e-cigarettes have a high level of nicotine. … [JUUL’s] products also
13
             use nicotine salts, which allow particularly high levels of nicotine to be inhaled
14           more easily and with less irritation than the free-base nicotine that has
             traditionally been used in tobacco products, including e-cigarettes. This is of
15           particular concern for young people, because it could make it easier for them to
16           initiate the use of nicotine through these products and also could make it easier
             to progress to regular e-cigarette use and nicotine dependence. However,
17           despite these risks, approximately two-third of JUUL users aged 15-24 do not
18           know that JUUL always contains nicotine. (emphasis added)

19           135. According to a December 2018 survey of adolescent drug use, 20.9% of 12 th

20   graders, 16.1% of 10 th graders, and 6.1% percent of eighth graders had vaped nicotine in the
21
     previous 30 days. 59 According to the CDC, in 2018 3.05 million high-schoolers and 570,000
22
     middle-schoolers used e-cigarettes. 60 Those figures are up from 220,000 and 60,000 in
23
24
25   59 Stein, Teen Vaping Soared in 2018, NPR (December 17, 2018), https://www.npr.org/sections/health-
                                                       (last visited September 12, 2019).
     shots/2018/12/17/676494200/teen-vaping-soared-in-2018
26   60 Cullen, et al., Use of Electronic Cigarettes and Any Tobacco Product Among Middle and High

27   School Students—United States, 2011-2018, MMWR Morb Mortal Wkly Rep 2018;67:1276-1277
     (Nov. 16, 2018), available at https://www.cdc.gov/mmwr/volumes/67/wr/mm6745a5.htm.

                                                             57
                Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 58 of 94




     2011. 61 E-cigarette use increased 78% among high-school students and 48% among middle-
 1
 2   school students from 2017 to 2018. 62 The 2019 National Youth Tobacco Survey found there
 3   are over 5 million youth currently using e-cigarettes, including 27.5% of high schoolers and
 4
     10.5% of middle schoolers, both up from 2018.
 5
                136. A recent study out of the University of Michigan revealed: “[i]ncreases in
 6
 7   adolescent vaping from 2017 to 2018 were the largest ever recorded in 43 years for any
 8   adolescent substance use outcome in the U.S.”63 The study noted that the percentage of 12th
 9
     graders who “reported vaping nicotine in the past 30 days nearly doubled, rising from 11%
10
11   to 21%” between 2017 and 2018. 64 That increase is “twice as large as the previous record

12   for largest-ever increase among past 30-day outcomes in 12th grade.”65
13
                137. As a direct result of JUUL’s deceptive marketing and failure to warn of the
14
     harms associated with e-cigarettes and nicotine, from 2015 to 2018, between only 14% to
15
16   18% of 12 th graders perceived using e-cigarettes regularly as posing great risk of harm. 66

17   Those figures compared to a range of 74% to 78% who saw great risk of harm from smoking
18
19
20
21
22
     61   Id.
23   62   Id.
     63 National Adolescent Drug Trends 2018, Institute for Social Research, The University of
24
     Michigan (Dec. 17, 2018), https://isr.umich.edu/news-events/news-releases/national-
25   adolescent-drug-trends-in-2018/ (last visited Sep. 12, 2019).
     64 Id.
26   65 Id.
     66 Monitoring the Future, National Adolescent Drug Trends Press Release: Text & Tables,
27
     https://monitoringthefuture.org/data/18data/18drtbl11.pdf (last visited Sep. 12, 2019).

                                                     58
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 59 of 94




     one or more packs of traditional cigarettes per day. 67 Similarly, an April 2018 study found:
 1
 2   “63 percent of JUUL users did not know that the product always contains nicotine.”68
 3          138. CDC Director Dr. Robert R. Redfield expressed concern in a February 11,
 4
     2019 statement: “The skyrocketing growth of young people’s e-cigarette use over the past
 5
     year threatens to erase progress made reducing tobacco use. It’s putting a new generation at
 6
 7   risk for nicotine addiction.” Hundreds of vaping-related illnesses have been reported,
 8   including several deaths.
 9
            H.     Schools Are Uniquely and Disproportionately Harmed by JUUL’s
10                 Conduct
11
            139. JUUL’s deceptive and illegal conduct has caused unique harm to Plaintiff.
12
     Because Defendant targeted school-aged youth and even sought directly to raise awareness
13
14   of its products on school campuses through “education” presentations, schools like those in

15   Plaintiff’s district are the epicenter of the youth vaping epidemic.
16
            140. An April 20, 2018 article in The Wall Street Journal, titled “Schools and
17
     Parents Fight JUUL E-Cigarette Epidemic,” described the problems parents and schools are
18
19   facing with the meteoric rise of nicotine use by America’s youth:

20          At Northern High School in Dillsburg, Pa., Principal Steve Lehman’s locked
21          safe, which once contained the occasional pack of confiscated cigarettes, is
            now filled with around 40 devices that look like flash drives.
22
            The device is called a JUUL and it is a type of e-cigarette that delivers a
23
            powerful dose of nicotine, derived from tobacco, in a patented salt solution that
24          smokers say closely mimics the feeling of inhaling cigarettes. It has become a
25
     67Id.
26   68Truth Initiative, Data suggest teens who use JUUL are not just experimenting (Nov. 1,
27   2018), https://truthinitiative.org/research-resources/emerging-tobacco-products/data-suggest-
     teens-who-use-juul-are-not-just (last visited Sep. 12, 2019).

                                                    59
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 60 of 94




           coveted teen status symbol and a growing problem in high schools and middle
 1
           schools, spreading with a speed that has taken teachers, parents and school
 2         administrators by surprise.
                                          *      *       *
 3         After two decades of declining teen cigarette use, “JUULing” is exploding.
 4         The JUUL liquid’s 5% nicotine concentration is significantly higher than that
           of most other commercially available e-cigarettes. JUUL Labs Inc., maker of
 5         the device, says one liquid pod delivers nicotine comparable to that delivered
           by a pack of cigarettes, or 200 puffs—important for adult smokers trying to
 6
           switch to an e-cigarette. It is also part of what attracts teens to the product,
 7         which some experts say is potentially as addictive as cigarettes and has schools
           and parents scrambling to get a grip on the problem.
 8
 9         141. A February 13, 2018 article published by the Lawrence (Kansas) Free State

10   High School’s Free Press Online, described the seduction of JUUL products and students’
11
     growing addiction:
12
           Since most vape juices contain nicotine, laws have been put in place to keep
13
           minors from using the potentially addictive substance. The Food and Drug
14         Administration prohibits anyone under the age of 18 from using any kind of
           vape product. Despite the current legislation, many minors are still able to
15         obtain vaping devices. At Free State, underage use of vapes is quite typical.
16         Out of 95 students surveyed, 50% of them said that the illegal use of vape
           products is very common. Students are able to get their hands on vape products
17         with ease, as there are many effective methods of buying them unlawfully.
18                                          *       *      *
19
           One of the reasons why vaping has become so popular is the “cloud” the user
20         makes after exhaling the substance. The vapor is cooler than a traditional
           cigarette, and some students are fascinated with the many different things you
21
           can do with it, an anonymous senior said.
22
           “I think if you’re doing it with people that you feel comfortable with then it’s
23         just a good time. People are fascinated by the cloud and the tricks.” an
           anonymous senior said.
24
25         Another attractive characteristic of vaping is the buzz that the user gets after
           inhaling the substance. It can be described as a short-term head high.
26
           “It’s almost like being drunk—you feel it in your head and you just kind of
27         wobble,” senior Isaiah Jacobs said. “It’s a dizzy feeling. It feels nice.”


                                                   60
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 61 of 94




            The buzz is caused by nicotine which the vape juice contains. To a new user,
 1
            vaping is an easy way to get a strong high. After continual use, users build up
 2          an immunity and must ingest more nicotine to reach their desired state. This is
            called a nicotine addiction and all consumers, especially minors, are
 3          susceptible to this craving according to the U.S. National Library of Medicine.
 4          Some students have become habitual users, causing them to spend time and
            money feeding their habit. Students who vape recognize that many of their
 5          peers have an addiction but still choose to partake in the activity, disregarding
            the risk.
 6
 7          “Some [people who vape] will admit it,” senior Isaiah Jacobs said. “You can
            tell they are addicted when they spend all their money and time on it, just like
 8          people who smoke cigarettes or drink alcohol.” (emphasis added)
 9          142. A March 16, 2019, article on azcentral.com, titled “As e-cigarette use climbs,
10
     schools address the problem with vape detectors, addiction experts,” discussed the rise in
11
12   vaping at Arizona schools and the lengths schools were going to prevent vaping by students.

13   As the title indicates, vaping detectors and addiction experts were among the common steps.
14
     But the article further noted the expense of the vaping detectors and the unavoidable fact that
15
     many schools cannot afford to install them. And as one Arizona school administrator noted,
16
17   detectors “‘are just one part of a package.’” Will Humble, Executive Director of the Arizona

18   Public Health Association recently stated: “‘Just ask any high school or college student about
19
     the prevalence of vaping, and you’ll discover that we’re facing an epidemic.’”
20
     Approximately 51% of Arizona high school students have used an e-cigarette.
21
22          143. A July 26, 2019 article in The Washington Post noted the measures some
23   schools were taking to combat JUULing by students:
24
            Many schools are at a loss for how to deal with Juuls and other e-cigarettes.
25          Some educators report increases in the number of students being suspended
            after they’re caught with e-cigarettes.
26
27


                                                   61
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 62 of 94




            Desperate school administrators have banned USB drives because they’re
 1
            indistinguishable from Juuls. Others removed bathroom doors because teens
 2          were regularly gathering there to vape, and some have even started searching
            students.
 3
 4          Jonathon Bryant, chief administrator of Lincoln Charter School in North
            Carolina, estimated that three-quarters of suspensions in the just-completed
 5          academic year were related to vaping, and some students were suspended more
 6          than once.

 7          144. Similarly, a September 19, 2019, USA Today article noted that in the Lee
 8
     County School District in Fort Myers, Florida, “[t]obacco use or possession offenses in the
 9
     95,000-student district increased almost five-fold” in the 2017-18 school year. Among other
10
11   steps taken to address student vaping, the district “opened a new center where students

12   suspended for such offenses are sent for 20 days.” Likewise, the article reported that a New
13
     York school district resorts to a “‘therapeutic intervention” after a student’s second vaping
14
     offense.
15
16          145. As noted in The Washington Post, USA Today, and countless other instances,

17   schools are taking an array of actions to address student vaping. Those actions have
18
     included, among others, camera surveillance near restrooms or elsewhere in schools,
19
     removing restroom doors, limiting the number of students in a restroom at once, limiting the
20
21   time students are allowed to spend in the restroom, assigning teachers or administrators to
22   monitor restrooms, hiring additional faculty to monitor for student vaping, use of specialized
23
     detectors in restrooms or elsewhere in the schools, student and parent vaping-education
24
25   programs, specialized student counseling, and after-school programs.

26          146. Plaintiff has expended, is expending, and will need to expend in the future
27
     significant resources to combat skyrocketing use of JUUL products by students. Steps to


                                                   62
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 63 of 94




     prevent use of JUUL products and help students that are addicted are costly and time
 1
 2   consuming for school districts like Plaintiff who have limited resources. And because

 3   JUUL’s marketing to youth was so effective and the resulting rise in student vaping was so
 4
     quick, little research exists on the effectiveness of prevention and cessation methods.
 5
     Schools are, thus, forced to attack the epidemic from multiple angles, each requiring
 6
 7   significant expenditures of their limited resources.
 8          147. Student use of JUUL products on school grounds has resulted in increased
 9
     student suspensions and absences. Because school funding is often related to the number of
10
11   students enrolled and present, suspensions and absences may decrease the amount of funding

12   a school receives. Similarly, for those students addicted to JUUL, the per-student cost to
13
     educate is increased as schools take the necessary actions to help addicted students quit
14
     JUUL’s highly-addictive nicotine products.
15
16          148. The highly-addictive nature of JUUL’s products will require years of

17   expensive actions by school districts to adequately address the epidemic. Indeed, it took
18
     decades and billions of dollars to see a meaningful decline in cigarette use.
19
20          I.     JUUL Has Experienced Extraordinary Financial Success at the Expense
                   of America’s Youth, Parents, and Educators
21
22          149. With skyrocketing revenue gains, JUUL controls nearly three quarters of the e-

23   cigarette market. In 2017, JUUL’s revenues grew by an astounding 700% to $200 million.
24
     JUUL’s 2018 revenue continued to climb, hitting the $1 billion mark. And despite growing
25
     restrictions and regulations in the U.S., JUUL forecasts revenue of over $3 billion for 2019.
26
27          150. In December 2018, Altria Group, Inc. (“Altria”), the parent of Phillip Morris


                                                   63
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 64 of 94




     USA, Inc. (“Phillip Morris”) invested $12.8 billion in JUUL, amounting to a 35% stake.
 1
 2   Altria’s investment translates to a $38 billion valuation for JUUL.

 3          151. Ironically, Altria’s announcement of its stake in JUUL came just weeks after
 4
     Altria announced it would remove its e-cigarette products from the market to purportedly
 5
     address the youth vaping epidemic.
 6
 7          152. In exchange for Altria agreeing to provide certain paid services to JUUL for at
 8   least six years, Altria agreed to a non-competition obligation with JUUL. Altria and JUUL
 9
     also entered into a services agreement.
10
11          153. Under the agreements, Altria will, among other things, provide services to

12   JUUL with respect to logistics and distribution, access to retail shelf space, youth vaping
13
     “prevention,” cigarette pack inserts and onserts, regulatory matters and government affairs.
14
     JUUL’s access to Altria’s retail shelf space will allow JUUL products to appear alongside
15
16   traditional cigarettes like Phillip Morris’s Marlboro brand, the country's most popular

17   cigarette.
18
            154. In addition, Philip Morris will send JUUL marketing messages to Phillip
19
     Morris’s database of traditional cigarette smokers’ mailing and email addresses.
20
21          155. On a December 20, 2018 conference call, Altria’s CEO Howard Willard said

22   Altria was “fortunate to be the tobacco company that’s partnered up with JUUL” and that
23
     Altria’s infrastructure, including its “leading sales organization,” would help accelerate
24
     JUUL’s growth and financial performance, to the benefit of both JUUL and Altria.
25
26
27


                                                   64
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 65 of 94




            156. According to Dr. Jackler, the joining of JUUL and Marlboro brings together
 1
 2   “the two dominant players in the teenage nicotine addiction market, i.e., cigarettes and

 3   vaping. This powerful combination constitutes a clear and present danger to youth.”
 4
            J.     Government Investigations and Regulatory Actions Seek to Hold JUUL
 5                 Accountable and Combat the Teen JUUL Epidemic
 6          157. In April 2018, the FDA announced it was investigating JUUL’s marketing
 7
     efforts. The FDA requested JUUL’s research and marketing documents, including focus
 8
 9   group data and toxicology reports, and whether design features and ingredients appeal to

10   specific age groups.
11
            158. On September 12, 2018, the FDA sent letters to five e-cigarette manufacturers
12
     that represent more than 97% of the current market. JUUL was among those manufacturers.
13
14   Dr. Gottlieb stated these companies are “now on notice by the FDA of how their products are

15   being used by youth at disturbing rates.” The FDA also requested “the manufacturers of
16
     these brands and products to come back to the FDA in 60 days with robust plans on how
17
     they’ll convincingly address the widespread use of their products by minors.” Dr. Gottlieb
18
19   ordered the companies to “demonstrate that they’re truly committed to keeping these [e-

20   cigarettes] out of the hands of kids and they must find a way to reverse this trend.”
21
            159. On September 31, 2018, the FDA conducted an unannounced inspection of
22
     JUUL’s headquarters in San Francisco. The FDA sought more information about JUUL’s
23
24   sales and marketing practices.
25          160. In an October 25, 2018 public letter to the FDA, Altria’s Willard said “we
26
     share [the FDA’s] concerns and … are alarmed about the reported rise in youth e-vapor use
27


                                                   65
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 66 of 94




     to epidemic levels.” Altria admitted that “pod-based products significantly contribute to
 1
 2   the rise in youth use of e-vapor products.”

 3          161. In response to mounting criticism and pressure, in November 2018, JUUL
 4
     stated it “stopped accepting retail orders for our Mango, Fruit, Crème, and Cucumber JUUL
 5
     pods to the over 90,000 retail stores that sell our product.” But, until recently, JUUL
 6
 7   continued selling those flavors on its website and continued selling the highly-popular Mint
 8   flavor in retails stores. An April 2018 survey indicated that JUUL’s “cool” mint flavor was
 9
     the third-most popular flavor amongst JUUL users aged 12-17. 69
10
11          162. In June of 2019, San Francisco became the first major city to ban the sale and

12   distribution of e-cigarettes that have not undergone pre-market review by the FDA. JUUL’s
13
     e-cigarettes have not undergone that review. San Francisco City Attorney Dennis Herrera
14
     said the ban is a step toward preventing “another generation of San Francisco children from
15
16   becoming addicted to nicotine.”

17          163. On July 24 and 25, 2019, the United States House of Representatives
18
     Committee on Oversight and Reform held hearings at which JUUL executives and anti-
19
     tobacco witnesses testified. The hearings sought to investigate “JUUL’s role in the youth
20
21   nicotine addiction epidemic, marketing to youth, misleading health claims, and new

22   partnerships with traditional tobacco companies.” The hearings included appearances from
23
     students and parents who testified that JUUL representatives spoke at their schools, telling
24
25
26   69Truth Initiative, JUUL fails to remove all of youth’s favorite flavors from stores (Nov. 15,
27   2018), https://truthinitiative.org/research-resources/emerging-tobacco-products/juul-fails-
     remove-all-youths-favorite-flavors-stores (last visited Sept. 9, 2019).

                                                   66
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 67 of 94




     students that JUUL was “totally safe,” “much safer than cigarettes,” and that a student
 1
 2   “should mention JUUL to his [nicotine-addicted] friend.” See supra, §IV.K.

 3          164. In August 2019, a The Wall Street Journal article, titled “JUUL’s Marketing
 4
     Under Scrutiny As Vaping Increases Among Teens,” revealed a Federal Trade Commission
 5
     (“FTC”) probe into JUUL’s use of “influencers and other marketing to appeal to minors” and
 6
 7   whether “Juul engaged in deceptive marketing.” The probe began before the agency’s
 8   antitrust review of Altria’s 35% stake in JUUL, which Altria purchased in December 2018.
 9
     The FTC is reportedly considering seeking monetary damages.
10
11          165. In September 2019, Michigan became the first state to ban flavored e-

12   cigarettes. Michigan Governor Gretchen Whitmer ordered the ban in response to the state’s
13
     health department finding youth vaping constituted a public health emergency and marketing
14
     targeting youth. Whitmer banned misleading descriptions of vaping products as “clear,”
15
16   “safe,” and “healthy.” “Companies selling vaping products are using candy flavors to hook

17   children on nicotine and misleading claims to promote the belief that these products are
18
     safe,” Ms. Whitmer said. Bills to prohibit sales of flavored vaping products have been
19
     introduced in California and Massachusetts.
20
21          166. A September 23, 2019, The Wall Street Journal article revealed that JUUL was

22   the subject of a federal criminal probe.
23
            K.     The FDA Issues a Warning Letter Outlining JUUL’s Deceptive Marketing
24                 and Targeting of Schools
25          167. On September 9, 2019, the FDA issued a Warning Letter to JUUL ordering
26
     JUUL to stop making unproven claims for its products. The FDA outlined violations of the
27


                                                   67
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 68 of 94




     Federal Food, Drug, and Cosmetic Act by JUUL when JUUL advertised its e-cigarettes and
 1
 2   JUULpods as modified risk tobacco products without an appropriate FDA Order in effect.

 3   The Warning Letter highlighted statements JUUL made directly to students:
 4
                   1.     A JUUL representative speaking with students at his presentation
 5                        stated that JUUL “was much safer than cigarettes” and that
                          “FDA would approve it any day.”
 6
 7                 2.     The JUUL representative speaking with students at his
                          presentation called JUUL “totally safe.”
 8
 9                 3.     The JUUL representative speaking with students at his
                          presentation stated that a student “…should mention JUUL to his
10                        [nicotine-addicted] friend…because that’s a safer alternative than
11                        smoking cigarettes, and it would be better for the kid to use.”

12                 4.     The JUUL representative speaking with students at his
                          presentation stated, “FDA was about to come out and say it
13
                          [JUUL] was 99% safer than cigarettes…and that…would happen
14                        very soon….”

15          Referring to your ENDS products as “99% safer” than cigarettes, “much safer”
16          than cigarettes, “totally safe,” and “a safer alternative than smoking cigarettes”
            is particularly concerning because these statements were made directly to
17          children in school. Our concern is amplified by the epidemic rate of increase
18          in youth use of ENDS products, including JUUL’s products, and evidence that
            ENDS products contribute to youth use of, and addiction to, nicotine, to which
19          youth are especially vulnerable.
20
            168. The FDA issued a separate letter to JUUL CEO Kevin Burns, requesting
21
     “documents and information from JUUL Labs, Inc. (JUUL) regarding JUUL’s marketing,
22
23   advertising, promotional, and educational campaigns, as well as certain product development

24   activity.” The FDA’s letter and news release chided JUUL for its role in the youth vaping
25
     epidemic, noting “[s]ome of this youth use appears to have been a direct result of JUUL’s
26
     product design and promotional activities and outreach efforts,” in particular, its outreach
27


                                                   68
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 69 of 94




     efforts to students. The FDA’s September 9, 2019 letter highlighted specific incidents of
 1
 2   concerning “educational engagement and outreach,” requesting documents and explanations

 3   regarding:
 4
                  1.     Ms. Meredith Berkman, Co-founder, Parents Against Vaping e-
 5                       cigarettes (PAVe), testified that, “In California, a retired school
                         superintendent was offering schools in his state and in
 6
                         Massachusetts money if they would implement the anti-JUUL
 7                       curriculum that…a man named Bruce Harder was offering on
                         JUUL’s behalf.”
 8
 9                2.     On July 24, 2019, Dr. Robert Jackler, M.D., Professor at Stanford
                         University School of Medicine, testified that, “Altria may
10                       provide services to JUUL with respect to…youth vaping
11                       prevention….”

12
                  3.     On July 25, 2019, in response to questions from Chairman
13                       Krishnamoorthi about JUUL’s program to pay schools $10,000
                         or more to use a JUUL youth prevention curriculum, Ms. Ashley
14
                         Gould, Chief Administrative Officer, JUUL Labs, Inc., testified:
15                       “That is not currently the case. We ended that program in the fall
                         of 2018,” and that, “…there were six schools that received
16                       funding from JUUL to implement programming to prevent teen
17                       vaping….”

18
                  4.     In addition, in response to questions from Chairman
19                       Krishnamoorthi about internal JUUL correspondence in 2018
20                       about setting up a booth at a school health fair, Ms. Gould
                         testified that JUUL ended its youth prevention program.
21
22                5.     In response to questions about JUUL’s agreement to pay the
23                       Richmond, California Police Activities League (RPAL) $89,000
                         to use its youth prevention curriculum in the RPAL youth
24                       program, which is for 12- to 17-year-olds who face suspension
                         from school for using e-cigarettes, Ms. Gould testified that JUUL
25
                         ended its youth prevention program.
26
27


                                                  69
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 70 of 94




                   6.     Further, in response to questions about JUUL providing grants to
 1
                          youth programs, such as a $134,000 grant for a summer program
 2                        at a charter school in Baltimore, Maryland, for 80 students in
                          grades 3 – 12, and for which the school agreed to provide JUUL
 3                        with the students’ data (e.g., surveys, journals, activity logs), Ms.
 4                        Gould testified that she, “…would have to check the contracts,
                          but whatever grants were made were focused on youth
 5                        prevention efforts.”
 6
 7                 7.     Moreover, in response to questions about JUUL’s agreement
                          with Life Skills, Inc., to partner with church groups to provide
 8                        health education to a thousand youth in Baltimore, even though
                          internal JUUL correspondence indicated the company was aware
 9
                          that tobacco companies promoted such initiatives in the 1990s,
10                        Ms. Gould again testified that JUUL ended its youth prevention
                          program.
11
12                 8.     In addition, in response to questions about JUUL’s contract with
13                        a consulting group to promote cessation programs run by
                          community-based groups, including veterans’ organizations, Ms.
14                        Gould testified that she would need to review the documents
15                        being referenced.

16          169. In a statement issued the same day, Acting FDA Commissioner Dr. Norman

17   Sharpless put it bluntly: JUUL has “ignored the law, and very concerningly, has made some
18
     of these statements in school to our nation’s youth.”
19
      V.    CAUSES OF ACTION
20
21                                            Count I
                           Violation of the Racketeer Influenced Corrupt
22                        Organizations (“RICO”) Act § 1962(a), (c) & (d)
23
            170. Plaintiff incorporates by reference all preceding paragraphs.
24
25          171. Defendant is a “person” under 18 U.S.C. §1961(3).

26          172. Section 1962(a) makes it “unlawful for any person who has received any
27
     income derived, directly or indirectly, from a pattern of racketeering activity or through

                                                    70
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 71 of 94




     collection of an unlawful debt in which such person has participated as a principal within the
 1
 2   meaning of Section 2, Title 18, United States Code, to use or invest, directly or indirectly,

 3   any part of such income, or the proceeds of such income, in acquisition of any interest in, or
 4
     the establishment or operation of, any enterprise which is engaged in, or the activities of
 5
     which affect, interstate or foreign commerce.” 18 U.S.C. § 1962(a).
 6
 7          173. Section 1962(c) makes it “unlawful for any person employed by or associated
 8   with any enterprise engaged in, or the activities of which affect, interstate or foreign
 9
     commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s
10
11   affairs through a pattern of racketeering activity.” 18 U.S.C. § 1962(c).

12          174. Section 1962(d) makes it unlawful for “any person to conspire to violate” §§
13
     1962(a) and (c), among other provisions. 18 U.S.C. § 1962(d).
14
            175. The enterprise, the activities of which affected interstate and foreign
15
16   commerce, was comprised of an association in fact of persons consisting of JUUL, Cult

17   Collective, Grit, Impact Tech, Inc. (“Impact Tech”), LifeSkills, the Social Media Influencers,
18
     the JUUL Affiliates, JUUL product manufacturers, JUUL distributors, and JUUL retailers
19
     (collectively, the “JUUL Youth Marketing Enterprise”).
20
21          176. Cult Collective is a marketing agency headquartered in Calgary, Alberta.

22          177. Grit is a marketing agency incorporated in Kentucky and headquartered in
23
     Frankfort, Kentucky.
24
            178. Impact Tech is an advertising and affiliate marketing company whose self-
25
26   described mission is “to deliver disruptive innovations in technology to help our clients
27   successfully navigate the ever-changing, digital landscape and grow their business.” Impact


                                                    71
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 72 of 94




     Tech maintains U.S. offices in New York, California, Ohio, and Washington.
 1
 2          179. JUUL, in concert with Impact Tech, utilized the deceptive affiliate program,

 3   described above, whereby purportedly independent entities—the JUUL Affiliates—were to
 4
     promote JUUL products and steer would-be consumers to JUUL’s web site. The JUUL
 5
     Affiliates were compensated for their services, as was Impact Tech for facilitating JUUL’s
 6
 7   affiliate program. JUUL expressly directed the JUUL Affiliates to not disclose their
 8   affiliation with JUUL.
 9
            180. LifeSkills is a consulting group with whom JUUL contracted to purportedly
10
11   provide health education to a thousand youths in Baltimore, Maryland. As discussed herein,

12   JUUL’s “education” programs directed at youth, and schools in particular, were marketing
13
     programs designed to promote and encourage JUUL use.
14
            181. The JUUL Youth Marketing Enterprise functions to achieve a shared purpose:
15
16   a scheme to deceive youth regarding the health risks and characteristics of JUUL e-cigarettes

17   and JUULpods to encourage youth use of JUUL products, to enable use of JUUL products
18
     on school premises and during class, to downplay or conceal the dangers posed by nicotine
19
     use, to design a product that facilitated youth e-cigarette use and initiation of use by non-
20
21   smokers, to conceal the unparalleled potency of JUUL’s e-cigarette, to addict youth to JUUL

22   products, and to gain financially, through unlawful means.
23
            182. JUUL misstated and omitted material facts in social media posts—both its own
24
     posts and posts of its Social Media Influencers, advertisements on JUUL’s website, email
25
26   messages, print materials including 2015 full-page ads in Vice magazine, point-of-sale
27


                                                    72
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 73 of 94




     advertising, free JUUL distribution events, “education” programs to schools and youth, and
 1
 2   product packaging.

 3          183. The JUUL Youth Marketing Enterprise misrepresented or failed to adequately
 4
     disclose that its products contained nicotine or how much nicotine JUUL products deliver to
 5
     a user’s bloodstream, including as compared to a combustible cigarette, as well as the
 6
 7   benzoic acids levels JUULpods contain. JUUL further omitted the increased risk of
 8   addiction, physiological effects, and other severe health risks the higher-than-disclosed levels
 9
     of nicotine delivery pose to a JUUL user. Instead, JUUL intentionally created a misleading
10
11   impression that JUUL’s products were intended for youth, were totally safe or at least safer

12   than combustible cigarettes, and were not a nicotine delivery device but, rather, a trendy tech
13
     product that should be associated with products like the wildly popular iPhone.
14
            184. The JUUL Youth Marketing Enterprise violated the Federal Food, Drug, and
15
16   Cosmetic Act, 21 U.S.C. §§ 387b(8), 387k(a), as amended by the Tobacco Control Act, by

17   advertising JUUL’s e-cigarettes and nicotine juice as modified risk tobacco products without
18
     an appropriate FDA Order in effect, i.e. widely disseminating misleading statements about
19
     the safety of JUUL products.
20
21          185. These deceptive acts were taken with the express intent of growing JUUL’s
22   market share and increasing JUUL’s revenue, thereby causing financial gain to each of the
23
     JUUL Youth Marketing Enterprise’s constituents. In addition to enhancing the fortunes of
24
     its members, some of the increased revenues were used to operate and expand the JUUL
25
26   Youth Marketing Enterprise.
27


                                                   73
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 74 of 94




            186. Each member of the JUUL Youth Marketing Enterprise was associated with an
 1
 2   illegal enterprise, and conspired, conducted, and participated in that enterprise’s affairs,
 3   through a pattern of racketeering activity consisting of numerous and repeated uses of the
 4
     interstate mail and wire facilities to execute a scheme to defraud, in violation of 18 U.S.C. §§
 5
     1341 and 1343, all in violation of the RICO Act, 18 U.S.C. §§1962(a), (c)-(d). These acts,
 6
 7   committed by interstate wire and through the mails, include: (1) sending and receiving
 8   thousands of statements over a number of years that contained deceptive statements
 9
     regarding JUUL’s e-cigarettes and JUULpods, the effects of nicotine use, the likelihood of
10
11   becoming addicted to nicotine use, the design of JUUL’s e-cigarettes, the amount of nicotine

12   and other chemicals in JUULpods, and that JUUL’s e-cigarettes were intended for use by
13
     adults who were already addicted to nicotine rather than by teens who were new nicotine
14
     users; and (2) sending payments over that same time to further and guarantee the success of
15
16   the deceptive acts described in (1).

17          187. Each member of the JUUL Youth Marketing Enterprise profited from the
18
     enterprise, and Plaintiff suffered injury to its property because it has incurred substantial
19
     expense, is incurring substantial expense, and will continue to incur substantial expense in
20
21   mitigating and combatting the harmful effects resulting from JUULing by students, including
22   increased security and monitoring protocols, student suspensions and other disciplinary
23
     programs, and educational programs necessary to correct the JUUL Youth Marketing
24
     Enterprise’s deceptive and illegal marketing. The members of the JUUL Youth Marketing
25
26   Enterprise used the proceeds from their deceptive acts to further the scheme by, among other
27   things, expanding the depth and breadth of the deceptive marketing. For example, JUUL


                                                    74
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 75 of 94




     began offering to sponsor purportedly education-related activities under the guise of
 1
 2   preventing underage use of e-cigarettes. In reality, JUUL sought to raise awareness of its
 3   products and gain additional student users.
 4
            188. The members of the JUUL Youth Marketing Enterprise conspired to deceive
 5
     Plaintiff.
 6
 7          189. The JUUL Youth Marketing Enterprise has existed since at least 2015. It has
 8   functioned as a continuing unit and maintains an ascertainable structure separate and distinct
 9
     from the pattern of racketeering activity. Each member’s participation in the JUUL Youth
10
11   Marketing Enterprise is necessary for the successful operation of the deceptive marketing

12   scheme and the financial gains that resulted therefrom.
13
            190. Plaintiff has sustained injury to its property by reason of the acts and conduct
14
     of Defendant alleged in this Complaint, including its loss of money in funding mitigation and
15
16   remedial programs regarding JUULing by students which but for the deceptive marketing

17   and other acts of the JUUL Youth Marketing Enterprise, it would not have incurred.
18
            191. Plaintiff was the direct target of Defendant’s scheme.
19
            192. But for the conduct of Defendant alleged herein, Plaintiff would not have been
20
21   injured. The injury suffered by Plaintiff was a foreseeable and natural consequence of the
22   scheme to defraud.
23
            193. The injuries of Plaintiff were directly and proximately caused by Defendant’s
24
     racketeering activity that deceived and defrauded consumers and resulted in a meteoric rise
25
26   of youth-vaping.
27


                                                   75
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 76 of 94




            194. As a result and by reason of the foregoing, Plaintiff has been injured, suffered
 1
 2   harm and sustained damage to its business and property, and is therefore entitled to recover
 3   actual and treble damages, and its costs of suit, including reasonable attorney fees, pursuant
 4
     to 18 U.S.C. § 1964(c).
 5
            195. In addition, as set forth above, Defendant has violated 18 U.S.C. §§ 1962 (c),
 6
 7   and (d), and will continue to do so in the future.
 8          196. Enjoining Defendant from committing these RICO violations in the future
 9
     and/or declaring their invalidity and disgorging ill-gotten gains is appropriate pursuant to 18
10
11   U.S.C. § 1964(a), which authorizes the district courts to issue appropriate orders to provide

12   equitable relief to civil RICO plaintiffs and enjoin violations of 18 U.S.C. § 1962.
13
            197. Plaintiff seeks compensatory damages, disgorgement, equitable relief,
14
     injunctive relief, treble damages, and attorneys’ fees.
15
16                                             Count II
                                            Public Nuisance
17
18          198. Plaintiff incorporates by reference all preceding paragraphs.

19          199. Defendant JUUL created and maintained a public nuisance which proximately
20
     caused injury to Plaintiff.
21
            200. Defendant’s design, manufacture, production, marketing, distribution, and sale
22
23   of highly-addictive and harmful e-cigarettes and nicotine juice pods, when such actions were

24   taken with the intent to market and, in fact, were marketed to youth through repeated
25
     misstatements and omissions of material fact, unreasonably interfered with a public right in
26
     that the results of Defendant’s actions created and maintained a condition dangerous to the
27


                                                    76
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 77 of 94




     public’s health, was offensive to community moral standards, or unlawfully obstructed the
 1
 2   public in free use of public property. Defendant intentionally created and maintained a
 3   public nuisance by, among other acts:
 4
                  a.     designing a product that was uniquely youth-oriented in design,
 5                       resembling a common USB flash drive;
 6
                  b.     designing a product that was meant to facilitate underage use, both
 7                       generally and by enabling easy concealment of Defendant’s e-cigarette
                         in school;
 8
 9                c.     designing a product with a nicotine delivery system that results in a
                         quicker and more potent dose of nicotine to its users;
10
11                d.     designing a product with as little irritation to a user’s throat, like that
                         experienced from smoking a combustible cigarette, as possible to
12                       facilitate initiation of nicotine use by youth and non-smokers;
13
                  e.     designing a flavored nicotine juice for its e-cigarette that was intended
14                       to mask the harmful effects of nicotine and facilitate initiation of
                         nicotine use by youth and non-smokers;
15
16                f.     marketing highly-addictive nicotine products to youth, who are, because
                         of their age and lack of experience, particularly susceptible to
17                       Defendant’s targeted marketing preying on their need for social
18                       acceptance;

19                g.     marketing a nicotine product to a population—youth—that, because of
                         their developmental stage, is more susceptible to nicotine addiction;
20
21                h.     marketing nicotine products to a population—youth—that faces an
                         increased risk of adverse mental and physical health impacts from
22                       nicotine use; and
23
                  i.     misrepresenting, in marketing and elsewhere, the actual amount of
24                       nicotine that its product contains and delivers, as well as
                         misrepresenting the amount of benzoic acid and other chemicals
25
                         Defendant’s nicotine juice contains.
26
27


                                                   77
               Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 78 of 94




               201. Defendant’s acts described throughout this Complaint and in the preceding
 1
 2   paragraph were continuous and occurred over a span of several years and, in fact, in large
 3   part are continuing to occur.
 4
               202. The public nuisance created and maintained by Defendant’s wrongful acts
 5
     inundated Plaintiff’s schools, in that the nuisance created was in close proximity to Plaintiff.
 6
 7   The nuisance created and maintained by Defendant has resulted in an epidemic of nicotine
 8   use by students, as well as significant expenditures—past, present, and future—by Plaintiff
 9
     to combat the epidemic. Indeed, as discussed herein, Defendant and agents thereof presented
10
11   directly to students at schools and through youth programs and community events, in

12   addition to the youth-oriented design and marketing of Defendant’s nicotine products.
13
               203. The public nuisance created and maintained by Defendant has resulted, and
14
     continues to result, in significant damage and annoyance to Plaintiff. Again, the FDA and
15
16   others have recognized that teen vaping is an epidemic and that Defendant’s actions are at

17   the heart of that epidemic.
18
               204. The injury suffered by Plaintiff is distinguishable from that suffered by the
19
     general public, both in kind and quality. Plaintiff, a school district, has incurred, and
20
21   continues to incur, significant expenditures of time and resources to combat rampant use of
22   Defendant’s nicotine products by students, including during school. The significant time and
23
     resources necessary to combat this reality and maintain the safety of Plaintiff’s students and
24
     achieve the educational goals of Plaintiff are unique from the harm suffered by the general
25
26   public.
27


                                                     78
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 79 of 94




                                               Count III
 1
                                              Negligence
 2
           205. Plaintiff incorporates by reference all preceding paragraphs.
 3
 4         206. Defendant owed Plaintiff a duty to not expose Plaintiff to an unreasonable risk

 5   of harm.
 6
           207. At all times relevant to this litigation, Defendant had a duty to exercise
 7
     reasonable care in the design, research, manufacture, marketing, advertisement,
 8
 9   supply, promotion, packaging, sale, and distribution of its JUUL products, including

10   the duty to take all reasonable steps necessary to manufacture, promote, and/or sell
11
     a product that was not unreasonably dangerous to consumers, users, and other persons
12
     coming into contact with the product.
13
14         208. At all times relevant to this litigation, Defendant had a duty to exercise
15   reasonable care in the marketing, advertisement, and sale of its JUUL products.
16
     Defendant’s duty of care owed to consumers and the general public, including Plaintiff,
17
18   included providing accurate, true, and correct information concerning the risks of using

19   JUUL products and appropriate, complete, and accurate warnings concerning the potential
20
     adverse effects of vaping and nicotine use and, in particular, JUUL’s patented nicotine salts
21
     and the chemical makeup of JUULpods liquids.
22
23         209. At all times relevant to this litigation, Defendant knew or, in the exercise

24   of reasonable care, should have known of the hazards and dangers of JUUL products and
25
     specifically, the health hazards posed by vaping JUULpods and continued use of nicotine,
26
     particularly among adolescents.
27


                                                   79
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 80 of 94




            210. Accordingly, at all times relevant to this litigation, Defendant knew or, in
 1
 2   the exercise of reasonable care, should have known that use of JUUL e-cigarettes and
 3   JUULpods by students could cause Plaintiff’s injuries and thus created a dangerous and
 4
     unreasonable risk of injury to Plaintiff.
 5
            211. Defendant also knew or, in the exercise of reasonable care, should have
 6
 7   known that users and consumers of JUUL products were unaware of the risks and the
 8   magnitude of the risks associated with the use of JUUL products including but not limited to
 9
     the risks of continued nicotine use and nicotine addiction.
10
11          212. As such, Defendant breached its duty of reasonable care and failed to

12   exercise ordinary care in the design, research, development, manufacture, testing,
13
     marketing, supply, promotion, advertisement, packaging, sale, and distribution of its
14
     JUUL e-cigarettes and JUULpods, in that Defendant manufactured and produced defective
15
16   products containing nicotine and other chemicals known to cause harm to consumers, knew

17   or had reason to know of the defects inherent in its products, knew or had reason to know
18
     that a consumer’s use of the products created a significant risk of harm and
19
     unreasonably dangerous side effects, and failed to prevent or adequately warn of these risks
20
21   and injuries.
22          213. Despite its ability and means to investigate, study, and test its products and
23
     to provide adequate warnings, Defendant has failed to do so. Indeed, Defendant has
24
     wrongfully concealed information and has made false and/or misleading statements
25
26   concerning the safety and/or use of JUUL products and nicotine vaping.
27          214. Defendant’s negligence included:


                                                   80
     Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 81 of 94




          a.   Manufacturing, producing, promoting, formulating, creating,
 1
               developing, designing, selling, and/or distributing its JUUL products
 2             without thorough and adequate pre- and post-market testing;

 3        b.   Failing to undertake sufficient studies and conduct necessary tests to
               determine whether or not JUUL products were safe for their intended
 4
               use;
 5
          c.   Failing to use reasonable and prudent care in the design, research,
 6             manufacture, formulation, and development of JUUL products so as to
               avoid the risk of serious harm associated with the prevalent use of
 7
               JUUL products and nicotine;
 8
          d.   Failing to provide adequate instructions, guidelines, and safety
 9             precautions to those persons who Defendant could reasonably foresee
10             would use its JUUL products;

11        e.   Failing to disclose to Plaintiff, users, consumers, and the general
               public that the use of JUUL products presented severe health risks
12             including nicotine addiction;
13
          f.   Representing that its JUUL products were safe for their intended use
14             when, in fact, Defendant knew or should have known that the
               products were not safe for their intended use;
15
16        g.   Declining to make or propose any changes to JUUL products’
               packaging or other promotional materials that would alert the
17             consumers and the general public of the true risks of JUUL products;
18        h.   Advertising, marketing, and recommending the use of JUUL products,
19             while concealing and failing to disclose or warn of the dangers
               known by Defendant to be associated with or caused by the use of
20             JUUL products;
21        i.   Continuing to disseminate information to consumers, which indicates
22             or implies that Defendant’s products are not unsafe for their
               intended use; and
23
          j.   Continuing the manufacture and sale of its products with the
24             knowledge that the products were unreasonably unsafe and dangerous.
25
26
27


                                       81
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 82 of 94




            215. Defendant knew and/or should have known that it was foreseeable that
 1
 2   Plaintiff would suffer injuries as a result of Defendant’s failure to exercise ordinary care in
 3   the manufacturing, marketing, labeling, distribution, and sale of JUUL products.
 4
            216. Plaintiff did not know the nature and extent of the injuries that could result
 5
     from the intended use of JUUL products or JUUL’s patented JUULpods liquids by Plaintiff’s
 6
 7   students.
 8          217. Defendant’s negligence was the proximate cause of the injuries, harm,
 9
     and economic losses that Plaintiff suffered, and will continue to suffer, as described herein.
10
11          218. Defendant’s conduct, as described above, was reckless. Defendant regularly

12   risks the lives of consumers and users of its products with full knowledge of the dangers of
13
     its products. Defendant made conscious decisions not to redesign, re-label, warn, or inform
14
     the unsuspecting public, including Plaintiff. Defendant’s reckless conduct therefore
15
16   warrants an award of aggravated or punitive damages.

17          219. As a proximate result of Defendant’s wrongful acts and omissions in placing
18
     its defective JUUL products into the stream of commerce without adequate warnings of
19
     their hazardous nature, Plaintiff has been injured and suffered economic damages and will
20
21   continue to incur damages in the future.
22                                            Count IV
23                                         Gross Negligence

24          220. Plaintiff incorporates by reference all preceding paragraphs.
25
26
27


                                                    82
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 83 of 94




            221. Defendant owed a duty of care to Plaintiff to conduct its business of
 1
 2   manufacturing, promoting, marketing, and/or distributing JUUL nicotine products in
 3   compliance with applicable state law and in an appropriate manner.
 4
            222. Specifically, Defendant had a duty and owed a duty to Plaintiff to exercise a
 5
     degree of reasonable care including, but not limited to: ensuring that JUUL marketing does
 6
 7   not target minors; ensuring that JUUL e-cigarettes and JUULpods are not sold and/or
 8   distributed to minors and are not designed in a manner that makes them unduly attractive to
 9
     minors; designing a product that is not defective and unreasonably dangerous; designing a
10
11   product that will not addict youth or other users to nicotine; and adequately warning of any

12   reasonably foreseeable adverse events with respect to using the product. Defendant
13
     designed, produced, manufactured, assembled, packaged, labeled, advertised, promoted,
14
     marketed, sold, supplied and/or otherwise placed JUUL products into the stream of
15
16   commerce, and therefore owed a duty of reasonable care to those, including Plaintiff, who

17   would be impacted by their use.
18
            223. JUUL’s products were the types of products that could endanger others if
19
     negligently made, promoted, or distributed. Defendant knew the risks that young people
20
21   would be attracted to their e-cigarettes and JUULpods and knew or should have known the
22   importance of ensuring that the products were not sold and/or distributed to anyone under
23
     age 26, but especially to minors.
24
            224. Defendant knew or should have known that its marketing, distribution, and
25
26   sales practices did not adequately safeguard minors from the sale and/or distribution of e-
27   cigarette devices and JUULpods and, in fact, induced minors to purchase JUUL products.


                                                   83
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 84 of 94




            225. Defendant was negligent in designing, manufacturing, supplying, distributing,
 1
 2   inspecting, testing (or not testing), marketing, promoting, advertising, packaging, and/or
 3   labeling JUUL’s products.
 4
            226. As powerfully addictive and dangerous nicotine-delivery devices, Defendant
 5
     knew or should have known that JUUL’s products needed to be researched, tested, designed,
 6
 7   advertised, marketed, promoted, produced, packaged, labeled, manufactured, inspected, sold,
 8   supplied and distributed properly, without defects and with due care to avoid needlessly
 9
     causing harm. Defendant knew or should have known that its products could cause serious
10
11   risk of harm, particularly to young persons like students in Plaintiff’s schools.

12          227. Defendant was negligent, reckless and careless and failed to take the care and
13
     duty owed to Plaintiff, thereby causing Plaintiff to suffer harm.
14
            228. The negligence and extreme carelessness of Defendant includes, but is not
15
16   limited to, the following:

17                 a.     Failure to perform adequate testing of the JUUL products prior to
18                        marketing to ensure safety, including long-term testing of the product,
                          and testing for injury to the brain and cardiovascular systems, and other
19                        related medical conditions;
20                 b.     Failure to take reasonable care in the design of JUUL’s products;
21
                   c.     Failure to use reasonable care in the production of JUUL’s products;
22
                   d.     Failure to use reasonable care in the manufacture of JUUL’s products;
23
                   e.     Failure to use reasonable care in the assembly of JUUL’s products;
24
25                 f.     Failure to use reasonable care in supplying JUUL’s products;

26                 g.     Failure to use reasonable care in distributing JUUL’s products;

27


                                                    84
     Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 85 of 94




          h.   Failure to use reasonable care in advertising, promoting, and marketing
 1
               JUUL’s products;
 2
          i.   Promotion of JUUL’s products to young people under age 26, and
 3             especially to minors;
 4        j.   Use of flavors and design to appeal to young people under age 26, and
 5             especially to minors, in that the products smell good, look cool and are
               easy to conceal from parents and teachers;
 6
          k.   Use of design that maximizes nicotine delivery while minimizing
 7             “throat hit,” thereby easily creating and sustaining addiction;
 8
          l.   Failure to prevent JUUL’s products from being sold to young people
 9             under age 26, particularly to minors;
10        m.   Failure to prevent use of JUUL’s products among young people under
11             age 26, particularly for minors;

12        n.   Failure to curb use of JUUL’s products among young people under age
               26, particularly for minors;
13
          o.   Failure to develop tools or support to help people addicted to JUUL’s
14
               products cease using the products, including manufacturing lesser
15             amounts of nicotine;
16        p.   Failure to reasonably and properly test and properly analyze the testing
17             of JUUL’s products under reasonably foreseeable circumstances;

18        q.   Failure to warn its customers about the dangers associated with use of
               JUUL’s products, in that it was unsafe for anyone under age 26,
19             significantly increases blood pressure, carries risks of stroke, heart
20             attacks, and cardiovascular events, is powerfully addictive, can cause
               permanent brain changes, mood disorders, and impairment of thinking
21             and cognition;
22        r.   Failure to instruct customers not to use the product if they were under
23             26, particularly minors, and failing to provide any instructions regarding
               a safe amount of JUULpods to consume in a day;
24
          s.   Failure to ensure that JUUL’s products would not be used by persons
25             like Plaintiff’s students who were not smokers and who were under age
26             26, particularly minors;

27


                                        85
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 86 of 94




                   t.     Failure to warn customers that JUUL had not adequately tested or
 1
                          researched JUUL products prior to marketing to ensure safety, including
 2                        long-term testing of the product, and testing for injury to the brain and
                          cardiovascular systems, and other related medical conditions;
 3
                   u.     Failure to utilize proper materials and components in the design of
 4
                          JUUL’s products to ensure they would not deliver unsafe doses of
 5                        nicotine;
 6                 v.     Failure to use due care under the circumstances;
 7                 w.     Failure to take necessary steps to modify JUUL’s products to avoid
 8                        delivering high doses of nicotine to young people and repeatedly
                          exposing them to toxic chemicals;
 9
                   x.     Failure to recall JUUL’s products; and
10
11                 y.     Failure to inspect JUUL’s products for them to operate properly and
                          avoid delivering unsafe levels of nicotine to young persons.
12
            229. Defendant breached the duties it owed to Plaintiff and in doing so, was wholly
13
14   unreasonable. A responsible company, whose primary purpose is to help adult smokers,

15   would not design a product to appeal to minors and nonsmokers nor market their products to
16
     minors and nonsmokers. If they are aware of the dangers of smoking and nicotine ingestion
17
     enough to create a device to help people stop smoking, then they are aware of the dangers
18
19   enough to know that it would be harmful for young people and nonsmokers to use.

20          230. Defendant breached its duties through its false and misleading statements and
21
     omissions in the course of its manufacture, distribution, sale, and/or marketing of JUUL
22
     nicotine products within the State.
23
24          231. As a foreseeable consequence of Defendant’s breaches of its duties, Plaintiff
25   suffered direct and consequential economic injuries as a result of dealing with the JUUL
26
     epidemic in Plaintiff’s schools.
27


                                                  86
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 87 of 94




            232. Defendant’s breaches of its duties involved an indifference to duty amounting
 1
 2   to recklessness and actions outside the bounds of reason, so as to constitute gross, willful, or
 3   wanton conduct.
 4
            233. Defendant’s gross negligence was egregious, directed at the public generally,
 5
     and involved a high degree of moral culpability.
 6
 7                                             Count V
                                          Willful Misconduct
 8
 9          234. Plaintiff incorporates by reference all preceding paragraphs.

10          235. Defendant committed intentional acts of an unreasonable character in disregard
11
     of known or obvious risks so great as to make it highly probably that harm would result in
12
     the course of its manufacture, distribution, sale, promotion, advertising and/or marketing of
13
14   JUUL products within the State.
15          236. Defendant knew the risks that minors would be attracted to its e-cigarettes and
16
     JUULpods and knew or should have known the importance of ensuring that the products
17
18   were not sold and/or distributed to minors and young people.

19          237. Defendant could have easily marketed the products to a whole different
20
     audience of prior smokers as well as could have easily informed the ultimate consumers of
21
     the extremely high nicotine content, the true level of which Defendant misrepresented and
22
23   concealed.

24          238. Defendant breached the duties it owed to Plaintiff and in doing so, was wholly
25
     unreasonable. Defendant breached its heightened duties owed to minors when it
26
     intentionally marketed and sold JUUL products to minors, which it should not have done.
27


                                                    87
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 88 of 94




            239. Defendant’s acts and omissions constitute wanton and willful conduct because
 1
 2   they constitute a total lack of care and an extreme departure from what a reasonably careful
 3   person or a reasonably careful company that holds itself out as manufacturers of smoking
 4
     cessation devices would do in the same situation to prevent foreseeable harm to young
 5
     persons.
 6
 7          240. Defendant acted and/or failed to act willfully and with conscious and reckless
 8   disregard for the rights and interests of Plaintiff. Defendant’s acts and omissions had a great
 9
     probability of causing significant harm and in fact resulted in such harm.
10
11          241. But for Defendant’s duties and breaches thereof, Plaintiff would not have been

12   harmed as alleged in this Complaint.
13
            242. As a consequence of each such intentional act, Plaintiff suffered direct and
14
     consequential economic injuries.
15
16          243. Defendant’s willful misconduct was egregious, directed at the public generally,

17   and involved a high degree of moral culpability.
18
                                              Count VI
19                            Strict Product Liability – Failure to Warn
20
            244. Plaintiff incorporates by reference all preceding paragraphs.
21
            245. Defendant designed, manufactured, marketed, distributed, and sold JUUL e-
22
23   cigarettes and JUULpods, or has partnered to design, manufacture, market, distribute, and

24   sell JUUL e-cigarettes and JUULpods.
25
            246. At all times relevant, Defendant was well-aware of the dangers of vaping and
26
     nicotine use, including use of JUUL’s products, as described herein.
27


                                                   88
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 89 of 94




            247. At all times relevant, Plaintiff and students at Plaintiff’s school were not aware
 1
 2   of and would not have recognized the risks of using a JUUL e-cigarette with a JUULpod
 3   because Defendant intentionally downplayed, misrepresented, concealed, and failed to warn
 4
     of the heightened risks to users’ mental and physical health from use of Defendant’s
 5
     products, including high-levels of nicotine exposure and nicotine addiction.
 6
 7          248. In all forms of advertising, including but not limited to social media
 8   communications, Defendant failed to warn adequately or instruct foreseeable users, including
 9
     youth and adolescent users, that JUUL products were unreasonably dangerous to them and
10
11   created a high level of risk of harm caused by vaping JUULpods, including but not limited to

12   nicotine exposure and addiction. Defendant failed to warn adequately in its advertising or
13
     anywhere on the product that the product was not safe for minors and, instead, posed serious
14
     immediate and long-term health risks, and should not be used or consumed by them. Rather,
15
16   Defendant intentionally marketed its products to minors in youth-friendly colors and flavors.

17   Defendant also designed its products to be more palatable to youth and nonsmokers by
18
     making JUUL e-cigarettes easier to inhale while increasing the level of nicotine that is
19
     absorbed by users, making them even more addictive.
20
21          249. The defects in JUUL’s products, including the lack of warnings or instructions,
22   existed at the time the JUUL e-cigarettes and JUULpods were sold and/or when the JUUL e-
23
     cigarettes and JUULpods left JUUL’s possession or control.
24
            250. JUUL’s e-cigarettes and JUULpods were anticipated to be used by youth,
25
26   including students, without substantial change in their condition from the time of their
27   manufacture or sale.


                                                   89
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 90 of 94




            251. Plaintiff was harmed directly and proximately by Defendant’s failure to warn.
 1
 2   Such harm includes significant and ongoing nicotine abuse and addiction by students at
 3   Plaintiff’s schools, which has necessitated and continues to necessitate significant steps to
 4
     combat and mitigate use of Defendant’s products by students. Use of Defendant’s products
 5
     by students at Plaintiff’s schools frustrates Plaintiff’s ability to achieve its educational goals
 6
 7   and ensure the safety of Plaintiff’s students which, again, has required and continues to
 8   require significant expenditures of Plaintiff’s resources to address these conditions.
 9
                                               Count VII
10                              Strict Product Liability – Design Defect
11
            252. Plaintiff incorporates by reference all preceding paraphs.
12
            253. Defendant designed, engineered, developed, manufactured, fabricated,
13
14   assembled, equipped, tested or failed to test, inspected or failed to inspect, labeled,
15   advertised, promoted, marketed, supplied, distributed, wholesaled, and sold the JUUL e-
16
     cigarettes and JUULpods, which were intended by Defendant to be used as a method of
17
18   vaping nicotine and the other aerosolized constituents of JUUL’s nicotine solution.

19          254. Defendant knew or, by the exercise of reasonable care, should have known that
20
     JUUL’s products under ordinary use were harmful or injurious, particularly to youths and
21
     adolescents, including students at Plaintiff’s schools.
22
23          255. As described herein, Defendant designed and marketed their products to appeal

24   to nonsmokers, youths and adolescents and to encourage them to buy and use the product.
25
     Because JUUL products deliver significantly more nicotine into a user’s bloodstream than
26
     combustible cigarettes and contain more nicotine than JUUL represents, thereby posing an
27


                                                     90
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 91 of 94




     unnecessary risk of addiction and other severe health consequences, they are inherently
 1
 2   defective. In addition, because JUUL products are made to create and sustain addiction,
 3   including through a quicker and more potent delivery system than Defendant represented and
 4
     compared to any other nicotine vaping product, they are unreasonably dangerous and
 5
     defective in design. The risks inherent in the design of JUUL products outweigh
 6
 7   significantly any benefits of such design, including any benefit as an alternative to smoking
 8   combustible cigarettes. The defects were present when the products left Defendant’s control.
 9
            256. At all relevant times, Defendant could have employed reasonably feasible
10
11   alternative designs to prevent the harms discussed herein.

12          257. At all relevant times, Plaintiff and Plaintiff’s students were unaware of the
13
     design defects described herein. Further, Defendant knew or had reason to know that youths
14
     and adolescents, including students who Defendant told its products were “totally safe,”
15
16   would not fully realize the dangerous and addictive nature of JUUL products and the long-

17   term complications nicotine addiction can present, or that, due to their youth, inexperience
18
     and/or immaturity of judgment, would recklessly disregard such risks.
19
            258. Plaintiff was harmed directly and proximately by Defendant’s defectively
20
21   designed JUUL e-cigarette and JUULpods. Such harm includes significant and ongoing
22   nicotine abuse and addiction by students at Plaintiff’s schools, which has necessitated and
23
     continues to necessitate significant steps to combat and prevent use of Defendant’s products
24
     by students. Use of Defendant’s products by students at Plaintiff’s schools frustrates
25
26   Plaintiff’s ability to achieve its educational goals and ensure the safety of Plaintiff’s students
27


                                                     91
             Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 92 of 94




     which, again, has required and continues to require significant expenditures of Plaintiff’s
 1
 2   resources to address these conditions.
 3                                            Count VIII
 4                                        Unjust Enrichment

 5          259. Plaintiff incorporates by reference all preceding paragraphs.
 6
            260. As a result of Defendant’s unlawful and deceptive acts described above,
 7
     Defendant was enriched at the expense of Plaintiff.
 8
 9          261. Defendant JUUL retained the benefits under such circumstances as make the

10   retention inequitable. Defendant’s unlawful and deceptive acts were undertaken to gain
11
     market share and revenue through increased usage of JUUL’s products by students.
12
            262. It is against equity and good conscience to permit Defendant to retain the
13
14   benefits they received as a result of its wrongful and continuing acts, practices and
15   omissions.
16
     VI.    PRAYER FOR RELIEF
17
18          WHEREFORE, Plaintiff prays for a judgment:

19                 a.     Awarding Plaintiff compensatory damages, trebled as provided in the
                          RICO Act, in an amount to be determined at trial;
20
21                 b.     Awarding Plaintiff punitive damages;

22                 c.     Ordering all appropriate equitable remedies, including but not limited to
                          declaratory and injunctive relief;
23
                   d.     Awarding Plaintiff attorneys’ fees and costs;
24
25                 e.     Awarding prejudgment interest as permitted by law; and

26                 f.     Affording Plaintiff with such further and other relief as deemed just and
                          proper by the Court.
27


                                                   92
            Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 93 of 94




     VII.   DEMAND FOR JURY TRIAL
 1
 2          Plaintiff hereby demands a jury trial on all issues so triable.
 3   Dated: December 3, 2019                             Respectfully submitted,
 4
                                                         /s/ José de Jesús Rivera
 5                                                       José de Jesús Rivera, SBN 004604
                                                         MILLER, PITT, FELDMAN &
 6
                                                         McANALLY, P.C.
 7                                                       2800 North Central Avenue,
                                                         Suite 840
 8                                                       Phoenix, AZ 85004-1069
 9                                                       (602)266-5557; Fax (602)266-2223
                                                         jrivera@mpfmlaw.com
10
11
                                                         /s/ Thomas P. Cartmell
12                                                       Thomas P. Cartmell, KS #17020
                                                         Jonathan P. Kieffer, KS #18707
13
                                                         Tyler W. Hudson, KS #20293
14                                                       Wagstaff & Cartmell LLP
                                                         4740 Grand Avenue, Suite 300
15                                                       Kansas City, MO 64112
16                                                       Tel. (816) 701-1100
                                                         Fax (816) 531-2372
17                                                       tcartmell@wcllp.com
18                                                       jpkieffer@wcllp.com
                                                         thudson@wcllp.com
19
20
                                                         /s/ Kirk J. Goza
21                                                       Kirk J. Goza, KS #22330
                                                         Brad Honnold, KS #22972
22                                                       Goza & Honnold LLC
23                                                       9500 Nall Ave., Suite 400
                                                         Overland Park, KS 66207
24                                                       Tel. (913) 451-3433
                                                         kgoza@gohonlaw.com
25
                                                         bhonnold@gohonlaw.com
26
27                                                       /s/ Andy D. Birchfield, Jr.


                                                    93
     Case 3:19-cv-08267-WHO Document 1 Filed 12/03/19 Page 94 of 94



                                         Andy D. Birchfield, Jr.
 1                                       Joseph G. VanZandt
                                         BEASLEY ALLEN CROW
 2                                       METHVIN PORTIS & MILES, LLC
                                         234 Commerce Street
 3                                       Montgomery, AL 36103
                                         Tel: 334-269-2343
 4                                       Andy.Birchfield@BeasleyAllen.com
                                         Joseph.VanZandt@BeasleyAllen.com
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                    94
